Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 1 of 165 Page ID #:1294



   1    PICCARRETA DAVIS KEENAN FIDEL PC
        2 East Congress Street, Suite 1000
   2
        Tucson, AZ 85701
   3    (520) 622-6900
        Michael L. Piccarreta
   4    State Bar No. 003962
   5    Email: mlp@pd-law.com
        Attorney for Defendant Andrew Padilla
   6
                             IN THE UNITED STATES DISTRICT COURT
   7
   8                                FOR THE DISTRICT OF ARIZONA
   9    United States of America,                     NO. CR-18-00422-06-PHX-SPL
  10
                             Plaintiff,               DEFENDANTS’ JOINT STATUS
  11    vs.                                           REPORT
  12
        6. Andrew Padilla,
  13       (Counts 1-51)
  14                         Defendant.
  15
  16           Defendants, by and through their attorneys undersigned, hereby submit their Status
  17
        Report for the hearing scheduled for January 25, 2019.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                                EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 2 of 165 Page ID #:1295



   1          RESPECTFULLY SUBMITTED this 18th day of January, 2019.
   2
                                      PICCARRETA DAVIS KEENAN FIDEL PC
   3                                  /s/ Michael Piccarreta
                                      Attorney for Andrew Padilla
   4
   5                                  FEDER LAW OFFICE, PA
                                      /s/ Bruce Feder
   6                                  Attorney for Scott Spear
   7
                                      LIPSITZ GREEN SCIME CAMBRIA, LLP
   8                                  /s/ Paul Cambria
                                      Attorney for Michael Lacey
   9
  10                                  BIENERT MILLER & KATZMAN, PLC
                                      /s/ Thomas Bienert, Jr.
  11                                  Attorney for James Larkin
  12
                                      BIRD MARELLA BOXER WOLPERT
  13                                  NESSIM DROOKS LINCENBERG &
                                      RHOW PC
  14                                  /s/ Gary Lincenberg
  15                                  Attorney for Jed Brunst

  16                                  KIMERER & DERRICK, PC
                                      /s/ Michael Kimerer
  17
                                      Attorney for Jed Brunst
  18
                                      KARP & WEISS, PC
  19                                  /s/ Stephen Weiss
  20                                  Attorney for Joye Vaught

  21
  22
  23
  24
  25
  26
  27
  28
                                             2
                                                                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 3 of 165 Page ID #:1296



   1                             DEFENDANTS’ JOINT STATUS REPORT
   2
               I.        INTRODUCTION
   3
                    The Defendants have requested a status conference because the Government’s
   4
   5    actions since the beginning of the case have created constant interference with the

   6    Defendants’ ability to defend this case. Virtually all of the Defendants’ assets have been
   7
        seized, virtually all of the money in their attorneys’ trust accounts designated to fund the
   8
        defense has been been seized or is effectively frozen, and the Defendants are currently
   9
  10    litigating those issues in the Central District of California and the Ninth Circuit Court of

  11    Appeals so they can continue to fund their defense. The Defendants therefore respectfully
  12
        request that the Court continue Defendants’ upcoming deadlines for a period of four (4)
  13
        months to allow time for the Ninth Circuit and Central District of California to address
  14
  15    Defendants’ pending challenges to the Government’s seizures and determine whether

  16    Defendants will be able to continue to exercise their right to counsel of choice. Defendants
  17
        further request that the Court set another status hearing approximately four months from
  18
        now.
  19
  20                Virtually all of the Defendants are without funds to pay for their defense. The

  21    Government seized nearly all their funds in overbroad and constitutionally deficient civil
  22    seizures executed at the outset of this case and in the ensuing months. Defendants have
  23
        challenged those seizures as improper in the Central District of California, but, due to the
  24
  25    Government’s tactics, Defendants’ objections to the seizures have not yet been heard. These

  26    issues currently are on appeal before the Ninth Circuit Court of Appeals.
  27
  28
                                                       3
                                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 4 of 165 Page ID #:1297



   1            The Government began seizing Defendants’ assets and the assets of Backpage and
   2
        other companies in April of 2018. The Government assured counsel for two defendants at
   3
        that time that the Government was not seeking attorney trust funds. The Government first
   4
   5    mentioned its “concerns” about funds for Mr. Padilla’s representation in May of 2018, and

   6    Mr. Padilla’s counsel provided a detailed response, setting forth reasons they and Mr. Padilla
   7
        believed the funds were not tainted and could not be subject to seizure or forfeiture (see Doc.
   8
        360). The Government did not raise the matter again with Mr. Padilla’s counsel until, after
   9
  10    months of vigorous litigation, the Court issued numerous rulings in mid-October 2018,

  11    including denying the Government’s attempt to disqualify the Davis Wright Tremaine firm.
  12
        The Government obtained seizure warrants for the retainers shortly thereafter on October 31,
  13
        2018.
  14
  15            Defendants also challenged the propriety of the seizure warrants for the attorney trust

  16    funds, first in this Court and then in the District Court for the Central District of California.
  17
        Although the warrants expired, the Government obtained the bulk of the funds in these trust
  18
        accounts under the threat of execution of the warrants. Despite Defendants’ challenges to the
  19
  20    seizures, the Government has refused to return the funds. The Government has informed

  21    counsel for Defendants Padilla and Vaught that the trust funds they hold cannot be used to
  22    pay any fees earned after November 2018. (See Exhibit 1, attached hereto). The Government
  23
        also has represented that it likely will seek to seize any funds remaining in the trust accounts,
  24
  25    and that Defense Counsel may expose themselves to criminal liability if they use those funds

  26    to pay fees earned after November 2018. Thus, the Government has engaged in a pattern of
  27
  28
                                                       4
                                                                                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 5 of 165 Page ID #:1298



   1    escalation resulting in the inability to use funds in attorney trust accounts. Challenges to these
   2
        seizure warrants are currently in front of Magistrate Judge Rozella A. Oliver in California.
   3
               Additionally, the Government has produced over two terabytes of data to Defendants
   4
   5    -- which likely translates to 10,000,000 to 22,000,000 documents.1 For some perspective,

   6    two terabytes of data is the equivalent of 2,000 pickup truck loads of paper documents.2 Due
   7
        to the Government’s seizures, Defendants cannot pay the costs of reviewing these documents
   8
        -- which would include paying a third-party vendor to process and host these documents and
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20    1
          To date, the Government has produced over 2.2 terabytes (2,200 gigabytes) of data to
        Defendants. Although it is not possible to directly translate terabytes or gigabytes to a
  21
        number of documents, the range typically is 5,000 documents per gigabyte to 25,000
  22    documents per gigabyte -- with 10,000 documents per gigabyte being the accepted
        norm. David Degnan, Accounting for the Costs of Electronic Discovery, Minnesota
  23    Journal of Law, Science & Technology, 2011, Vol. 12:1, p. 163. Using the 10,000
  24    documents per gigabyte norm, and 2,200 gigabytes of data, the Government’s
        production can be presumed to include roughly 22,000,000 documents. Even using the
  25    lowest figure in the range, 5,000 documents per gigabyte, the production likely includes
        at least 11,000,000 documents.
  26    2
          Degnan, p. 160 and fn. 67 (“1 gigabyte of data is equivalent to about 75,000 pages of
  27    documents, which would fill a pickup truck.”).
  28
                                                        5
                                                                                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 6 of 165 Page ID #:1299



   1    then paying lawyers to review them.3
   2
               As a result of the Government’s actions, Defendants have been deprived of resources
   3
        necessary to defend the case and have had to expend time and resources litigating the
   4
   5    Government’s actions, while continuing their best efforts to prepare for trial and comply with

   6    their upcoming obligations in this case. Therefore, Defendants respectfully request that the
   7
   8    3
          For Defendants to review these documents, there are two main costs: 1) the costs for a
   9    litigation support vendor to load, process, and host the documents on an electronic
        review platform like Relativity; and 2) the costs for personnel to review the documents.
  10    The costs for a litigation support vendor to load and cull data, with related costs, is
  11    typically in the range of $750 to $1,800 per gigabyte, with an industry average of about
        $1,000 per gigabyte. Degnan, p. 165. For 2,200 gigabytes, that would translate to
  12    $2,200,000. (This data processing cost would be incurred in addition to the cost for
        attorneys to review the data.)
  13       For the review of documents, the standard assumption is that a reviewer can review
  14    400 documents per day (allowing just over one minute to review each document, with
        eight hours of review each day). Degnan, p. 165. Even if Defendants could cull ½ the
  15    documents before review, by eliminating duplicates and obvious irrelevant documents
        with electronic tools, they would need to review 5,250,000 to 11,000,000 documents.
  16
        To review that volume of documents across one year would require Defendants to
  17    engage 55 outsourced review lawyers on a full-time basis (400 documents per day x 55
        lawyers x 5 days/week x 48 weeks/year = ~5,250,000 documents)) or 115 review
  18    lawyers (for 11,000,000 documents). Assuming an hourly rate for review lawyers at $40
  19    per hour (the low end of the range for domestic reviewers, Degnan, p. 164), the cost for
        that initial review would be in the range of $4,576,000 to $9,568,000. Due to the
  20    Government’s seizure of assets, even a reduced review cannot be undertaken. These
        figures do not include the cost of the defense team reviewing the documents identified
  21
        by the review team as being pertinent to the Government’s case or to the Defense. (And,
  22    if the number of documents per gigabyte turns out to be at the high end of the range, or
        if culling the documents removes less than ½ the documents, these rough estimates
  23    might understate the cost by a factor of two to ten.)
  24       Moreover, Defendants believe the 2.2 terabyte figure, and hence the review costs, will
        grow significantly over time, as the Government has produced little or none of what it
  25    has seized from Backpage.com, LLC last year -- likely many tens of millions of
        electronic records. The 2.2 terabyte figure also does not include a similarly enormous
  26
        number of documents that the Government’s “partners” in California seized and are in
  27    the process of producing to Defendants.

  28
                                                      6
                                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 7 of 165 Page ID #:1300



   1    Court continue Defendants’ upcoming deadlines for a period of four months, to allow time
   2
        for the Ninth Circuit and the Central District of California to address Defendants’ pending
   3
        challenges and determine whether Defendants will be able to keep their counsel of choice.
   4
   5    II.    PROCEDURAL HISTORY

   6           1.      The Government’s Initial Seizures of Defendants’ Assets
   7
               Commencing in April 2018, the Government seized, or otherwise caused to be
   8
        frozen, millions of dollars of Defendants’ money and other assets. (See Doc. 360.) In early
   9
  10    August, Defendants challenged the constitutionality of those seizures in the District Court

  11    for the Central District of California, which is the district that authorized the civil seizure
  12
        warrants used to seize those assets, under the First, Fourth, Fifth, and Sixth Amendments, as
  13
        well as on Franks grounds. (See Mot. to Vacate (Doc. 6), 18-CV-06742.)
  14
  15           With respect to their First Amendment challenge, Defendants argued that the

  16    government’s pursuit of the seizure of assets that constitute the proceeds of publishing
  17
        activity before trial and a conviction through ex parte seizure warrants violated the First
  18
        Amendment, pointing to Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46 (1989), and Adult
  19
  20    Video Ass’n v. Barr, 960 F.2d 781(9th Cir. 1992) (readopted in Adult Video Ass’n v. Reno,

  21    41 F.3d 503 (9th Cir. 1994)). Based on well-settled Supreme Court and Ninth Circuit
  22    authority, the Defendants believe that their efforts in the matter that is now pending before
  23
        the Ninth Circuit will be successful.
  24
  25           In Fort Wayne Books, the Supreme Court reaffirmed that “rigorous procedural

  26    safeguards must be employed before expressive materials can be seized.” 489 U.S. at 62.
  27
  28
                                                      7
                                                                                     EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 8 of 165 Page ID #:1301



   1    The Court outlined the “special rules” that must be followed to render a pretrial seizure of
   2
        expressive materials acceptable. First, the establishment of “mere probable cause to believe
   3
        a legal violation has transpired is not adequate” to permit the pretrial seizure of expressive
   4
   5    materials. Id. at 66. Second, the government cannot achieve the pretrial restraint of

   6    expressive materials through ex parte seizure warrants. Instead, the government must
   7
        establish the “claimed justification for seizing” expressive materials “in an adversary
   8
        hearing.” Id. at 67. As a result, even though the materials that were seized prior to trial and
   9
  10    without an adversary hearing might, ultimately, be forfeitable upon conviction, the Court

  11    explained that “the seizure at issue . . . [was] unconstitutional.” Id. at 65.
  12
               Years later the Ninth Circuit recognized these same principles in Barr. In discussing
  13
        the pretrial seizure of expressive materials that had occurred in Fort Wayne Books and the
  14
  15    case pending before it, the Ninth explained that “[t]he First Amendment will not tolerate such

  16    seizures until the government’s reasons for seizure weather the crucible of an adversary
  17
        hearing.” Barr, 960 F.2d at 788.
  18
               Further, even though Fort Wayne Books and Barr dealt directly with expressive
  19
  20    materials, it is well-settled that the profits or proceeds of participation in protected expression

  21    are subject to the same “special rules” concerning pretrial forfeiture as are expressive
  22    materials. In Simon & Schuster, Inc. v. Members of the New York State Crime Victims Bd.,
  23
        502 U.S. 105 (1991), the Court invalidated a law that “impose[d] a financial burden on
  24
  25    speakers because of the content of their speech” as “presumptively inconsistent with the First

  26    Amendment.” Id. at 115. The profits or proceeds that flow from participation in protected
  27
  28
                                                        8
                                                                                         EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 9 of 165 Page ID #:1302



   1    expression are part and parcel of protected expression. See United States v. Nat’l Treasury
   2
        Emps. Union, 513 U.S. 454, 468-69 (1995) (recognizing that a statute that banned federal
   3
        employees from accepting compensation for making speeches or writing articles “chills
   4
   5    potential speech before it happens” because the “prohibition on compensation

   6    unquestionably imposes a significant burden on expressive activity”); American Library
   7
        Ass’n v. Thornburgh, 713 F. Supp. 469, 484 n. 19 (D.D.C. 1989) (recognizing that the “pre-
   8
        trial seizure of non-expressive material [including printing presses, bank accounts, etc.] ex
   9
  10    parte from a business engaged in expressive material also is unconstitutional”), rev’d on

  11    standing grounds sub nom. American Library Ass’n v. Barr, 956 F.2d 1178, 1194-96 (D.C.
  12
        Cir. 1992); see also Citizens United v. F.E.C., 558 U.S. 310, 336-37 (2010) (explaining that
  13
        law suppressing speech “may operate at different points in the speech process,” including by
  14
  15    “imposing a burden by impounding proceeds on receipts or royalties”); United States v.

  16    Playboy Entm’t Grp., Inc., 529 U.S. 803, 812 (2000) (recognizing that reducing the
  17
        profitability of a business can infringe the First Amendment because “[t]he distinction
  18
        between laws burdening and laws banning speech is but a matter of degree”).
  19
  20           Indeed, the Department of Justice, too, knows that the proceeds of participation in

  21    protected expression are entitled to full First Amendment protection. In the wake of Simon
  22    & Schuster, the Department of Justice amended its Criminal Resource Manual explaining
  23
        that special forfeiture statutes that had allowed the government to seek forfeiture of “proceeds
  24
  25    received or to be received by criminals convicted of violent crimes from sales of the literary

  26    rights to their stories about their crimes” should not be enforced “because there is little doubt,
  27
  28
                                                        9
                                                                                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 10 of 165 Page ID #:1303



    1    if any, that they are inconsistent with the First Amendment.” U.S. D.O.J. Criminal Resource
    2
         Manual § 1104 (quotations omitted).
    3
                Critically, numerous courts have recognized that the publication of classified
    4
    5    advertisements, even advertisements for adult services, are protected expression. See

    6    Backpage.com, LLC v. Dart, 807 F.3d 229, 231 (7th Cir. 2015) (recognizing that Backpage’s
    7
         publication of classified advertisements constituted protected expression); Backpage.com,
    8
         LLC v. McKenna, 881 F. Supp. 2d 1262, 1280-82 (W.D. Wash. 2012) (invalidating state law
    9
   10    targeting Backpage and holding that the advertisements posted on the website are

   11    constitutionally protected speech); Backpage.com, LLC v. Hoffman, 2013 WL 4502097, at
   12
         *8 (D.N.J. Aug. 20, 2013) (same regarding a different state law).
   13
                In response to Defendants’ challenges to the seizures, the Government employed a
   14
   15    variety of procedural tactics to avoid having any court hear Defendants’ challenges. First, by

   16    way of an ex parte submission, the Government asserted that these issues should be
   17
         addressed before this Court, not in the Central District of California. Then, while motions
   18
         related to the seized assets were pending both in this Court and in the Central District of
   19
   20    California, the Government filed dozens of civil forfeiture complaints in the Central District

   21    of California and moved ex parte for a stay of all civil forfeiture proceedings (including the
   22    motion pending in California), pending resolution of the criminal case. The Honorable R.
   23
         Gary Klausner (U.S.D.J., C.D.C.A.) granted that motion. The stay order and the
   24
   25    constitutionally infirm civil seizures are currently on appeal before the Ninth Circuit.

   26    Defendants do not anticipate that the Ninth Circuit will issue a decision on the appeal any
   27
   28
                                                      10
                                                                                     EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 11 of 165 Page ID #:1304



    1    earlier than April 2019. As set forth in greater detail below, Defendants’ inability to obtain a
    2
         prompt adversary hearing on the Government’s seizures has impacted this case.
    3
                2.      The Government’s Seizures of Funds Contained in Attorney Trust
    4                   Accounts
    5
                The Government’s recent seizure of funds contained in attorney trust accounts has
    6
         seriously and adversely impacted Defense Counsel’s ability to prepare for trial and comply
    7
    8    with the upcoming deadlines in this case. Defendants initially raised the validity of these
    9    seizures with this Court. Although the Government previously took the position in front of
   10
         Judge Klausner that any issues pertaining to its seizures should be heard by this Court, the
   11
         Government asserted the contrary position before this Court -- that the attorney trust account
   12
   13    seizures should be dealt with by the District Court for the Central District of California, the
   14    court that issued the warrants. This Court agreed with the Government and denied the
   15
         Motion. (Doc. 393).
   16
                Defendants, and counsel for other interested parties whose fees were also the subject
   17
   18    of seizure warrants, then filed an Application and Motion to (1) Stay Execution of Seizure

   19    Warrants; and (2) Provide Notice to the Court of First Amendment and Franks Violations
   20
         on November 21, 2018, in the Central District of California. The Government’s primary
   21
         response was that these seizure warrants had expired, and therefore Defendants’ arguments
   22
   23    were moot. This was despite the fact that the Government had obtained the bulk of the funds

   24    in the trust accounts under the threat of the impending seizures. The Government also
   25
         indicated the likelihood the seizure warrants for any remaining retainers would be reissued.
   26
         Moreover, the Government has refused to agree that Defense Counsel may draw upon any
   27
   28
                                                       11
                                                                                       EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 12 of 165 Page ID #:1305



    1    funds remaining in their attorney trust accounts to cover their clients’ fees for any services
    2
         rendered after November 2018, despite Defendants’ pending motion to stay those seizures.
    3
         On December 12, 2018, a hearing was held before Judge Oliver.4 Following this hearing,
    4
    5    Judge Oliver ordered the parties to submit further briefing. Defendants’ motion now is fully

    6    briefed and the parties are awaiting a ruling from Judge Oliver.
    7
         III.   PROPOSED SUBJECTS                 OF        DISCUSSION      AT     THE      STATUS
    8           CONFERENCE
    9           Without a current ability to access adequate funds to pay for their defenses,
   10
         Defendants cannot meaningfully comply with their upcoming discovery obligations,
   11
         including reciprocal Rule 16 discovery and expert disclosures, which are due on March 4
   12
   13    and March 14, 2019, respectively. The Government’s actions have effectively precluded
   14    Defendants from continuing to pay for their counsel of choice, who have represented them
   15
         since (and sometimes before) the indictment was issued.
   16
                Under these circumstances, it is exceedingly difficult for the Defendants to continue
   17
   18    to prepare for trial and comply with their upcoming discovery obligations. Defense Counsel

   19
   20
         4
           During the December 12 hearing, in response to a question from Judge Oliver regarding
   21
         the Government’s “de facto” seizures of the remaining funds contained in the attorney trust
   22    accounts, counsel for the Government stated that the use of these funds to pay for the costs
         of the defense might be viewed by the Government “as being criminal activity
   23    prospectively.” This implied threat has precluded most of Defendants from funding their
   24    defense by using retainer money that the Government may seek to seize (again) at some point
         in the future. Notably, the Government’s efforts to deprive Defendants of access to trust
   25    funds deposited to fund their defenses stands in stark contrast to the position the Government
         has taken on the trust funds held by the defense counsel for cooperators Ferrer and Hyer, as
   26
         it has permitted the cooperators’ counsel to freely expend similarly-sourced funds in their
   27    trust accounts.

   28
                                                       12
                                                                                     EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 13 of 165 Page ID #:1306



    1    cannot retain experts, who will require retainers and some assurance that their fees will be
    2
         paid. It is highly unlikely that any expert would agree to provide services under the
    3
         circumstances. Defense Counsel also have been unable to make any meaningful review of
    4
    5    the documents produced by the Government.

    6           Defendants therefore request that the Court continue their upcoming obligations
    7
         under the current Scheduling Order for four (4) months, to allow time for the Ninth Circuit
    8
         Court of Appeals and the District Court for the Central District of California to address
    9
   10    Defendants’ pending challenges to the Government’s seizures. Defendants further request

   11    that the Court set another status hearing approximately four months from now.5 Depending
   12
         on the timing and substance of the decisions of the Ninth Circuit Court of Appeals and the
   13
         District Court for the Central District of California, Defendants may need to seek other relief
   14
   15    from this Court.

   16
   17
   18
   19
   20
   21
   22
   23    5
          By seeking to extend certain upcoming deadlines, Defendants are not asking the Court
   24    to defer ruling on any pending motions, including, but not limited to, Defendant Lacey’s
         pending Motion for Release of Funds (Doc. 385). Lacey’s motion concerns funds that
   25    are unrelated to Backpage -- funds originating with Voice Media Group, Inc. and paid
         in connection with its purchase of The Village Voice and other print newspapers in
   26
         2013. Release of these approximately $1.1 million in funds would enable Lacey’s
   27    counsel to continue to pursue his client’s interests in this matter.

   28
                                                       13
                                                                                      EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 14 of 165 Page ID #:1307



    1         DATED this 18th day of January, 2019.
    2
                                         PICCARRETA DAVIS KEENAN FIDEL PC
    3                                    /s/ Michael Piccarreta
                                         Attorney for Andrew Padilla
    4
    5                                    FEDER LAW OFFICE, PA
                                         /s/ Bruce Feder
    6                                    Attorney for Scott Spear
    7
                                         LIPSITZ GREEN SCIME CAMBRIA, LLP
    8                                    /s/ Paul Cambria
                                         Attorney for Michael Lacey
    9
   10                                    BIENERT MILLER & KATZMAN, PLC
                                         /s/ Thomas Bienert, Jr.
   11                                    Attorney for James Larkin
   12
                                         BIRD MARELLA BOXER WOLPERT
   13                                    NESSIM DROOKS LINCENBERG &
                                         RHOW PC
   14                                    /s/ Gary Lincenberg
   15                                    Attorney for Jed Brunst

   16                                    KIMERER & DERRICK, PC
                                         /s/ Michael Kimerer
   17
                                         Attorney for Jed Brunst
   18
                                         KARP & WEISS, PC
   19                                    /s/ Stephen Weiss
   20                                    Attorney for Joye Vaught

   21
   22
   23
   24
   25
   26
   27
   28
                                                14
                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 15 of 165 Page ID #:1308



    1                           CERTIFICATE OF SERVICE
    2
                 I hereby certify that on the 18th day of January, 2019, I electronically
    3
         transmitted the foregoing to the Clerk of the Court via the CM/ECF system for
    4    filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
         registrants:
    5
    6
         Kevin Rapp: Kevin.Rapp@usdoj.gov
    7    Andrew Stone: Andrew.Stone@usdoj.gov
         Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
    8
         John Kucera: John.Kucera@usdoj.gov
    9    Reginald Jones: Reginald.Jones@usdoj.gov
         Peter S. Kozinets: Peter.Kozinets@usdoj.gov
   10    Amanda Wick: Amanda.Wick@usdoj.gov
   11    Attorneys for the United States

   12    Paul Cambria: pcambira@lglaw.com
         James Grant: jimgrant@dwt.com
   13
         Erin McCampbell: emccampbell@lglaw.com
   14    Robert Corn-Revere: bobcornrevere@dwt.com
         Ronald London: ronnielondon@dwt.com
   15    Janey Henze Cook: janey@henzecookemurphy.com
   16    John Littrell: jlittrell@bmkattorneys.com
         Kenneth Miller: kmiller@bmkattorneys.com
   17    Whitney Bernstein: wbernstein@bmkattorneys.com
         Michael Piccarreta: mlp@pd-law.com
   18    Stephen M. Weiss: sweiss@karpweiss.com
   19    Michael Kimerer: mdk@kimerer.com
         Tom Bienert: tbienert@bmkattorneys.com
   20    Gary Lincenberg: gsl@birdmarella.com
   21    Ariel Neuman: aneuman@birdmarella.com
         KC Maxwell: kcm@kcmaxlaw.com
   22    David Wakukawa: dsw@kcmaxlaw.com
         Tom Henze: Tom@henzecookmurphy.com
   23    Attorneys for the Defense
   24
   25    By: /s/ Melissa Hahn
   26
   27
   28

                                                                               EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 16 of 165 Page ID #:1309




                     EXHIBIT 1




                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 17 of 165 Page ID #:1310




                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 18 of 165 Page ID #:1311




                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 19 of 165 Page ID #:1312




                                                                    EXHIBIT A
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 20 of 165 Page ID #:1313



    1    ELIZABETH A. STRANGE
         First Assistant United States Attorney
    2    District of Arizona
    3    KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
         MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
    4    PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
         ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
    5    JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
         Assistant U.S. Attorneys
    6    40 N. Central Avenue, Suite 1800
         Phoenix, Arizona 85004-4408
    7    Telephone (602) 514-7500
    8    BRIAN BENCZKOWSKI
         Assistant Attorney General
    9    Criminal Division, U.S. Department of Justice
   10    REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
         Senior Trial Attorney, U.S. Department of Justice
   11    Child Exploitation and Obscenity Section
         950 Pennsylvania Ave N.W., Room 2116
   12    Washington, D.C. 20530
         Telephone (202) 616-2807
   13    Attorneys for Plaintiff
   14                          IN THE UNITED STATES DISTRICT COURT
   15                              FOR THE DISTRICT OF ARIZONA
   16
   17     United States of America,                            CR-18-422-PHX-SPL (BSB)

   18                          Plaintiff,                      UNITED STATES’ STATUS
                                                                   MEMORANDUM
   19             v.
                                                                [Status Conference set for
   20                                                            Jan. 25, 2019, 9:30 a.m.]
          Michael Lacey, et al.,
   21                          Defendants.
   22
   23
   24    I.     Introduction
   25          On April 26, 2018, the government and Defendants submitted a Joint Proposed Case
   26    Management Order to the Court setting forth a number of discovery and disclosure
   27    deadlines. CR 121. On May 2, 2018, the court adopted the proposed order with the
   28    exception of granting Defendants’ request to move the trial date from October 14, 2019 to




                                                                              EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 21 of 165 Page ID #:1314




    1    January 15, 2020. 1 CR 131. The United States has complied with the Scheduling Order as
    2    set forth below.
    3    II.    Superseding Indictment
    4           On July 25, 2018, a District of Arizona grand jury returned a 100-count Superseding
    5    Indictment charging Defendants Michael Lacey, James Larkin, Scott Spear, Jed Brunst,
    6    Daniel Hyer, Andrew Padilla, and Joye Vaught with conspiracy, facilitating prostitution,
    7    and money laundering offenses for their roles in operating the website Backpage.com. See
    8    CR 230. 2   The superseding indictment was timely returned in accordance with the
    9    Scheduling Order. CR 131.
   10    III.   Discovery
   11           The government has produced to Defendants approximately 7.8 million documents,
   12    comprising approximately 10.6 million pages in an agreed-upon electronic, load-ready,
   13    industry-standard format—easily searchable by text or metadata fields (e.g. email date,
   14    sender, etc.). To assist Defendants in navigating these documents, the government has
   15    also: (1) created indexes consisting of more than 25 categories denoting the source from
   16    which the materials were obtained; (2) produced subsets of “hot documents”—documents
   17    specifically related to the allegations in the Superseding Indictment—that the government
   18    thinks is helpful to its case; and (3) made arrangements for a DOJ discovery specialist in
   19    Washington, D.C. to assist defense counsel with certain technical questions.
   20           For example, on May 24, 2018—nearly 20 months in advance of trial—the
   21    government provided Defendants with approximately 10.4 million pages of documents.
   22    See Exhibit A. Of those 10.4 million pages of documents, more than 2.1 million pages
   23
   24    1
          As the Court may recall the government initially requested an October 14, 2019, trial date
   25    and Defendants requested a date in January 2020. CR 121. The Court granted Defendants’
         request, but none of the other deadlines were moved to correspond to the extended trial
   26    date.

   27    2
           On August 17, 2018, Backpage’s former Sales and Marketing Director Daniel Hyer
   28    pleaded guilty to conspiracy to facilitate prostitution. See CR 270.


                                                    -2-
                                                                                EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 22 of 165 Page ID #:1315




    1    were documents Backpage had previously provided the U.S. Senate Permanent
    2    Subcommittee on Investigations (“PSI”) in the fall of 2016, 3 as well as documents
    3    Backpage had previously produced to the government on September 15, 2017, as a result
    4    of the district court’s April 7, 2018 order and the Ninth Circuit’s mandate compelling them
    5    to comply with Grand Jury Subpoena No. 16-04-108. See Exhibit B.
    6           Additionally, more than 5.9 million pages of documents disclosed to Defendants
    7    originated from a source entitled “Co-Star materials.” Because of the large production of
    8    Co-Star materials, the government agreed to disclose to Defendants materials contained in
    9    this production that it believes are relevant to the case and might be utilized at trial. The
   10    government provided these approximately 100 pages of materials to Defendants on August
   11    14, 2018. See Exhibit C.
   12           Hence, more than 7 million of the 10.6 million documents produced to Defendants
   13    in discovery to date either are documents Defendants have previously produced to the
   14    government, or a category of materials whereby the government has provided Defendants
   15    with pertinent documents the government might utilize at trial.
   16           A.     Hot Documents
   17           In addition to providing Defendants with discovery well in advance of trial, the
   18    government has also produced to Defendants a subset of those documents that it believes
   19    is important to its case (i.e. “hot documents”). For example, on July 19, 2018, the
   20    government provided Defendants with more than 1,070 pages of “hot documents,” and on
   21    September 24, 2018, the government supplemented this production by providing
   22    Defendants with an additional 400 pages of “hot documents.” See Exhibits D and E. These
   23    nearly 1,500 pages of documents contained emails and other documentary evidence
   24    supporting the allegations contained in the Superseding Indictment.           This includes
   25    materials about the Defendants’ efforts to: 1) aggregate adult content from other
   26
   27
         3
   28     Declaration of Breena Ross, Senate Permanent Subcommittee on Investigations v. Carl
         Ferrer, Misc. No. 1:16-mc-00625-RMC (D.D.C. Nov. 30, 2016).

                                                     -3-
                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 23 of 165 Page ID #:1316




    1    prostitution websites in order to increase content on Backpage;        2) create business
    2    relationships with other prostitution websites in order to increase traffic on Backpage; 3)
    3    remove words and/or images overtly indicative of prostitution (including the prostitution
    4    of children) from Backpage ads, and then posting these “moderated” ads knowing that they
    5    advertised prostitution services; and 4) engage in money laundering activities.
    6           Apart from providing Defendants with “hot documents,” the government has also
    7    provided counsel for a number of Defendants (upon request) with subsets of the 1,500
    8    pages of “hot documents” specifically related to the allegations in the Superseding
    9    Indictment against their respective clients, and has even participated in meetings with
   10    counsel to discuss these materials. For example, in December 2017—nearly four months
   11    before the grand jury returned an indictment in this case—the government met with counsel
   12    for Defendant Andrew Padilla to discuss the government’s theory of the case. The
   13    government subsequently provided counsel with more than 100 pages of documents
   14    relevant to Defendant Padilla’s knowing facilitation of illegal services via Backpage. See
   15    Exhibit F. Additionally, on August 26, 2018, the government provided counsel for
   16    Defendant Scott Spear with approximately 50 “hot documents” comprising hundreds of
   17    pages of materials specifically related to the allegations in the Superseding Indictment
   18    against Spear. Furthermore, on September 6, 2018, the government held an hour-long
   19    conference call with counsel to discuss these documents and its theory of the case. See
   20    Exhibit G.
   21           Moreover, on October 2-3, 2018, the government provided counsel for Defendant
   22    Jed Brunst with approximately 35 “hot documents” consisting of more than 100 pages of
   23    materials specifically related to the allegations in the Superseding Indictment against
   24    Brunst. The government has also offered to meet with counsel to discuss these documents
   25    and the government’s theory of the case in detail. See Exhibit H. Most recently, on January
   26    9, 2019, the government provided counsel for Defendant Joye Vaught with approximately
   27    25 “hot documents” consisting of more than 100 pages of materials specifically related to
   28    the allegations contained in the superseding indictment against Vaught. As was the case


                                                    -4-
                                                                                EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 24 of 165 Page ID #:1317




    1    with Defendant Brunst, the government offered to meet with Vaught’s counsel to discuss
    2    these documents and the government’s theory of the case in detail. See Exhibit I.
    3           As detailed above, the government has been unusually forthcoming with the
    4    Defendants when it comes to discovery. Not only did it provide Defendants with over ten
    5    million pages of discovery more than 20 months in advance of trial, the government also
    6    created detailed indexes to assist Defendants in navigating these documents, produced a
    7    subset of “hot documents” to all Defendants, and even produced additional subsets of “hot
    8    documents” for individual Defendants upon request.
    9           B.        Backpage Server Data
   10           The government has identified a number of servers that are associated with
   11    Backpage. These include the following: 4
   12           -    32 servers and three hard drives located in Tucson, Arizona, from Desert Net,
   13                which is an Internet service provider;
   14           -    5 servers from Dallas, Texas—one from Backpage’s headquarters and four other
   15                servers from a data center; and
   16           -    40 servers from a datacenter in Amsterdam.
   17    See Exhibit J.
   18           Currently, the government is in possession of all 32 servers from Desert Net, all five
   19    servers from Dallas, and nine of the 40 servers in Amsterdam. 5 The government is
   20    currently in the process of imaging the servers in its possession. This is a time consuming
   21    task, but the government has already completed the imaging of at least eight servers. The
   22    information contained on these servers includes: images uploaded to Backpage;
   23
   24
         4
   25      This information was provided to Defendants in a letter dated December 10, 2018, which
         is attached as Exhibit J.
   26    5
           Desert Net administrators have informed the government that the 31 servers remaining in
   27    Amsterdam do not contain pertinent data, but were utilized for frontend websites associated
         with Backpage. That said, the government is working to obtain the remaining 31 servers
   28    through a request to the Netherlands pursuant to the Mutual Legal Assistance Treaty and
         will inform Defendants if and when this occurs.

                                                       -5-
                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 25 of 165 Page ID #:1318




    1    marketplace databases with advertisements that were posted to Backpage; and payment
    2    processing. The advertising data contains a myriad of ad postings that are typical of the
    3    ads referenced in the U.S. Senate PSI report, the Superseding Indictment, and discovery.
    4    In addition, much of the information is duplicative. The government understands that many
    5    of these servers were used primarily for backing-up the company’s information, including
    6    all 32 servers that were maintained by Desert Net. Despite the likely lack of utility for
    7    Defendants, the government is working to provide the Defendants with verified imaged
    8    copies of the information contained on the servers currently in the government’s
    9    possession. 6 Ex. J.
   10    IV.     Initial Expert Disclosures
   11            On December 14, 2018, the government filed its notice of expert witnesses. The
   12    notice provided Defendants with an initial overview of the individuals and subjects the
   13    government may seek to present evidence of by way of expert testimony. See CR 422.
   14    V.      Pending Motions
   15            The parties await the Court’s ruling on the following motions: (1) the United States’
   16    Motion to Compel Destruction of Inadvertently Disclosed documents (CR 352); (2) the
   17    United States’ Motion for Clarification re: Order to Resolve Attorney-Client Privilege (CR
   18    355); (3) Defendant Lacey’s Motion for Release of Funds Unrelated to Backpage and
   19    Request for Expedited Relief (CR 385); and (4) Defendant Lacey’s Motion to Strike (CR
   20    415).
   21    VI.     Upcoming Deadlines
   22            On February 25, 2019 (nearly eleven months before trial), the government intends
   23
   24
         6
   25      There are a few other categories of documents that may be subject to disclosure in this
         case. These include, among others, documents the government has received from
   26    Defendants’ personal electronic devices and a third party IT company, along with
         Defendants’ personal and corporate taxes. For several of these categories of documents, it
   27    is likely that the government will need its filter team to conduct an initial review to
         determine whether the attorney-client privilege applies. The government has not yet started
   28    this process because of Defendants’ objections to the filter team, which the parties have
         discussed in detail in their briefing on the government’s motion for clarification (CR 355).

                                                     -6-
                                                                                  EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 26 of 165 Page ID #:1319




    1    to provide Defendants with statements (Jencks Act material) of witnesses whom the
    2    government intends to call at trial. CR 131. The government will provide an index for all
    3    Jencks Act statements for Defendants’ ease of use. In addition, on April 1, 2019, the
    4    government will provide a preliminary witness and exhibit list to Defendants. (Id.)
    5          Respectfully submitted this 18th day of January, 2019.
    6
                                                  BRIAN BENCZKOWSKI
    7                                             Assistant Attorney General
                                                  Criminal Division, U.S. Department of Justice
    8
    9                                             s/ Reginald E. Jones
                                                  REGINALD E. JONES
   10                                             Senior Trial Attorney
                                                  U.S. Department of Justice, Criminal Division
   11                                             Child Exploitation and Obscenity Section
   12                                             ELIZABETH A. STRANGE
                                                  First Assistant United States Attorney
   13                                             District of Arizona
   14                                             KEVIN M. RAPP
                                                  MARGARET PERLMETER
   15                                             PETER S. KOZINETS
                                                  ANDREW C. STONE
   16                                             JOHN J. KUCERA
                                                  Assistant U.S. Attorneys
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                   -7-
                                                                               EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 27 of 165 Page ID #:1320



                                     CERTIFICATE OF SERVICE
    1
                I hereby certify that on this date, January 18, 2019, I transmitted the foregoing
    2    under-seal document for filing to the Clerk of the United States District Court and sent a
         copy via electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz
    3    Green Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
         pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
    4    Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
         Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
    5    tbienert@bmkattorneys.com,                                 tbisconti@bmkattorneys.com,
         kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
    6    Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
         mlp@pd-law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
    7    Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
         Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
    8    MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
         3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
    9    Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
         Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
   10    Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
         Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
   11    Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
         Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
   12    gkp@birdmarella.com.
   13
         s/ Angela Schuetta
   14    Angela Schuetta
         U.S. Attorney’s Office
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                    -8-
                                                                                EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 28 of 165 Page ID #:1321




               EXHIBIT A




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 29 of 165 Page ID #:1322


                                                                  U.S. Department of Justice




                                                                 United States Attorney
                                                                 District of Arizona
                                                               Two Renaissance Square               Main: (602) 514-7500
                                                               40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                               Phoenix, AZ 85004-4408

                                                               May 24, 2018




  Paul J. Cambria Jr.                   Jim Grant                                       Robert Corn-Revere
  Attorney at Law                       Davis Wright Tremaine, LLP                      Davis Wright Tremaine, LLP
  Lipsitz Green Scime Cambria,          1201 Third Avenue,                              1919 Pennsylvania Avenue N.W.,
  LLC                                   Suite 2200                                      Suite 800
  42 Delaware Ave, Suite 120            Seattle, WA 98101                               Washington, DC 20006
  Buffalo, NY 14202                     (attorney for Lacey and Larkin)                 (attorney for Lacey and Larkin)
  (attorney for Michael Lacey)

  Thomas H. Bienart, Jr., Esq.          Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
  Bienart, Miller & Katzman,            1313 E. Osborn Road,                            2930 East Camelback Road,
  PLC                                   Suite 100                                       Suite 205
  903 Calle Amanecer, Suite 350         Phoenix, AZ 85014                               Phoenix, AZ 85016
  San Clemente, CA 92673                (attorney for Jed Brunst)                       (attorney for Scott Spear)
  (attorney for James Larkin)

  KC Maxwell, Esq.                      Mike Piccarreta, Esq.                           Steve Weiss
  Law Office of K.C. Maxwell            Piccarreta Davis Keenan Fidel, PC               Attorney at Law
  235 Montgomery Street,                2 East Congress Street,                         Karp & Weiss, PC
  Suite 1070                            Suite 1000                                      3060 North Swan Rd.
  San Francisco, CA 94104               Tucson, AZ 85701                                Tucson, AZ 85712
  (attorney for Dan Hyer)               (attorney for Andrew Padilla)                   (attorney for Joye Vaught)


            Re:      U.S. v. Michael Lacey, et.al.
                     CR-18-00422-PHX-SPL (BSB)

    Dear Counsel:

           Pursuant to your request for discovery and the government's obligations under Fed. R.
    Crim. P. 16 and the stipulated scheduling order in this case, please find enclosed two hard drives
    containing the government's initial disclosure.' The drive labeled Hard Drive #1 contains the
    following Bates Stamped records:

    1 Hard Drives containing disclosure for defendants Michael Lacey and James Larkin are being provided to Paul J.
    Cambria Jr. and Thomas H. Bienart Jr., respectively.




                                                                                                          EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 30 of 165 Page ID #:1323


    Lacey, et. al. Discovery Letter 1
    May 24,2018
    Page 2


           •   USAO 108 Subpoena — D0J-BP-0000000001-D0J-BP-0001037594
           •   Permanent Subcommittee Investigation (PSI) — D0J-BP-0001037595-D0J-BP-
               0002102561
           •   USAO 359 Subpoena — D0J-BP-0002102562-D0J-BP-0002137199
           •   California Department of Justice — D0J-BP-0002137200-D0J-BP-0003851025
           •   Carl Ferrer Gmail — D0J-BP-0003851026-D0J-BP-0004425148
           •   Additional Co-Star2 — D0J-BP-0004425149-D0J-BP-0004425622
           •   SW Applications/Affidavits and Sealed GJ Pleadings/Orders — D0J-BP-0004425623-
               D0J-BP-0004426152
           •   USAO 108 Subpoena (supplemental) — D0J-BP-0004426153-D0J-BP-0004426710

    The drive labeled Hard Drive #2 contains Co-Star Bates Stamped records 17-0040000000001-
    17-0040005901038 and 17-0040 MOBILE 000000001-17-0040_MOBILE_000047872.

             Any discovery provided which is not mandated by court order, the Federal Rules of
    Criminal Procedure, federal statute, or federal case law is provided voluntarily solely to expedite
    litigation of this case. Additional Rule 16 discovery within the government's possession will be
    provided to you by the court-imposed compliance deadline of December 3, 2018. The remainder
    of this letter sets forth government requests, and concludes with general discovery expectations.

               A.       Defense requests

             Pursuant to Rule 16.1 of the Arizona Local Rules of Criminal Procedure and Rules 12(b)(4)
    and 16(a)(1)(A) & (B) of the Federal Rules of Criminal Procedure, the government gives notice of
    its intent to use at trial the following information: (1) the substance of any relevant oral statements
    made by the defendant before or after arrest in response to interrogation by any person then known
    to the defendant to be a government agent if such statements will be used at trial; (2) any relevant
    written or recorded statements made by the defendant before or after arrest in response to
    interrogation by any person then known to the defendant to be a government agent; (3) any written
    record containing the substance of any relevant oral statement made before or after arrest if the
    defendant made the statement in response to interrogation by a person the defendant knew was a
    government agent; and (4) any recorded testimony by the defendant before a grand jury relating to
    the charged offense. In the event that additional evidence of this nature becomes available, it will
    be provided to you as part of the discovery process.

            In the event that any interview notes subsequently prove to be discoverable, and pursuant
    to U.S. v. Harris, 543 F.2d 1247 (9th Cir. 1976), federal government agents have preserved and
    will continue to preserve any notes of interviews with the defendants in this case.

            The United States does not share the view, nor is it aware of authority to support the
    position, that the Sentencing Guidelines create additional defense discovery privileges. Please be
    advised that the United States will continue to comply with its discovery obligations pursuant to


    2   Co-Star records produced to the government without assigned bates numbers.




                                                                                              EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 31 of 165 Page ID #:1324


    Lacey, et. al. Discovery Letter 1
    May 24,2018
    Page 3

    applicable constitutional requirements, federal discovery rules, and applicable case law, including
    but not limited to Brady v. Maryland, 373 U.S. 83 (1963).

             Pursuant to Rule 16(a)(1)(F) & (G), the government intends to use expert testimony at trial.
    The government will supplement this response by the deadline specified in the scheduling order
    (i.e., December 14, 2018) after the experts have been retained and their reports have been prepared
    and their intended testimony is known.

            Pursuant to Rule 404(b) of the Federal Rules of Evidence, the discovery now being
    provided to you (as well as the discovery materials that will be produced in the future) may relate
    to other acts by the defendant which may be relevant to the actions of the defendant that resulted
    in the criminal charges in this case. This letter serves as notice of the government's intent to use
    this evidence at trial.

            You have also requested notice of all evidence which may be used at trial by the
    government. Pursuant to Rule 12(b)(4)(B) and Rule 16(a)(1)(E), the government may use all
    evidence disclosed at trial. The government reserves the right to supplement the evidence
    disclosed prior to trial.

            B.        Government requests

             Please also consider this letter the government's request for reciprocal discovery pursuant
    to Rule 16(b)(1)(A) and (B) of the Federal Rules of Criminal Procedure by the court-imposed
    March 4, 2019 deadline. I am requesting permission to inspect and copy or photograph any books,
    papers, documents, photographs, tangible objects, or copies of portions thereof, which are in your
    possession, custody or control, and which you intend to introduce as evidence in your case-in-chief
    at trial. We also request permission to inspect and copy or photograph any results or reports of
    physical or mental examinations, scientific tests or experiments made in connection with the case,
    or copies thereof, within your possession, custody, or control, which you intend to introduce as
    evidence in your case-in-chief at trial, or which were prepared by a witness whom you intend to
    call at trial.

            Pursuant to Rule 16(b)(1)(C), I am requesting a written summary of any expert testimony
    the defendant intends to use as evidence at trial by the court-imposed March 14, 2019.

            I also wish to respectfully call your attention to Rules 12.1, 12.2, and 12.3 of the Federal
    Rules of Criminal Procedure with respect to the defenses of alibi, mental capacity and public
    authority. Failure to comply with the time limits of those rules may result in a refusal by the court
    to pennit testimony in support of those defenses.

            Pursuant to Rule 12.1(a) of the Federal Rules of Criminal Procedure, the government
    specifically requests that the defendant serve upon the undersigned a written notice of intention to
    offer an alibi defense within ten days of the receipt of this letter. Please include in your response
    each specific place your client claims to have been as well as the names, addresses, and telephone
    numbers of any witnesses upon whom you intend to rely to establish the alibi. The government
    hereby states that the offenses were committed on the dates set forth in the charging document and




                                                                                             EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 32 of 165 Page ID #:1325


    Lacey, et. al. Discovery Letter 1
    May 24, 2018
    Page 4

    that the offenses were committed at the locations indicated in the charging document and/or
    discovery materials.

             C.       General expectations

           To avoid delay during the trial, it is my intention that information, statements, and reports
    discoverable under the Jencks Act and Fed. R. Crim. P. 26.2 which are not provided sooner will
    be produced by the court-imposed February 25, 2019 deadline. In order to avoid delay in the
    defense obligations under Rule 26.2, please provide me with any typed, handwritten or recorded
    statements made by any defense witnesses other than the defendant by the court-imposed May 27,
    2019 deadline..

             We have no desire to prosecute the wrong person, and would appreciate the opportunity to
    evaluate the necessity of proceeding in light of any information you have indicating that your client
    did not commit the offense or offenses charged. Please communicate this request to your client so
    that, through you, we can receive and consider any such information.

           Finally, the government will comply with, and expects reciprocal compliance with, Fed. R.
    Crim. P. 16(c), which states as follows:

            "A party who discovers additional evidence or material before or during trial must
            promptly disclose its existence to the other party or the court if: (1) the evidence
            or material is subject to discovery or inspection under this rule; and (2) the other
            party previously requested, or the court ordered, its production."




                                                                                            EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 33 of 165 Page ID #:1326


    Lacey, et. al. Discovery Letter 1
    May 24, 2018
    Page 5

    Thank you for your cooperation. Please call with any questions or concerns.

                                                             Sincerely,

                                                             ELIZABETH A. STRANGE
                                                             First Assistant United States
                                                             Attorney
                                                             s/Kevin M. Rapp
                                                             KEVIN M. RAPP
                                                             MARGARET PERLMETER
                                                             PETER S. KOZINETS
                                                             ANDREW STONE
                                                             Assistant U.S. Attorneys
                                                             JOHN J. KUCERA
                                                             Special Assistant U.S. Attorney
                                                             REGINALD E. JONES
                                                             Senior Trial Attorney, USDOJ

    KMR/sh
    Enclosures




                                                                                        EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 34 of 165 Page ID #:1327




               EXHIBIT 13




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 35 of 165 Page ID #:1328




   i:    DavisWright
          Tremaine LLP
                                                                         Suite 2200
                                                                         1201 Third Avenue
                                                                         Seattle, WA 98101-3045

                                                                         James Grant
                                                                         206-757-8096 tel
                                                                         206-757-7096 fax

                                                                         jimgrant@dwt.com




    VIA EMAIL & HAND DELIVERY

    September 15, 2017

    Dominic Lanza
    Kevin M. Rapp
    Office of the United States Attorney
    District of Arizona
    40 North Central Ave., Suite 1200
    Phoenix, AZ 85004-4408
    DLanza@usa.doj.gov
    Kevin.Rapp@usdoj.gov

    Reginald E. Jones
    United States Department of Justice
    1400 New York Ave., N.W.
    Washington, DC 20530
    Reginald.Jones4@usdoj.gov

               Re:   Production in Response to Grand Jury Subpoena No. 16-04-108

    Dear Counsel:

    I write in response to your email of September 7 inquiring about production of materials in
    response to Grand Jury Subpoena No. 16-04-108 in light of the issuance of the Ninth
    Circuit's mandate. From DOJ's representations to the Ninth Circuit, we understand that you
    already have the materials covered by the subpoena, but we are producing them again with
    the hard copy version of this letter. We are also providing privilege logs. Please note that
    among the privileged documents that have been identified but not produced are ones that
    were inadvertently produced previously (and were identified) to the U.S. Senate Permanent
    Subcommittee on Investigations.

    We are also providing a sheet providing instructions and passwords for accessing the
    documents on the hard drive.

    Will you please send me a note acknowledging your receipt of the hard drive. Further, I
    suggest we provide a joint statement to the District Court that Backpage and Mr. Ferrer have
    complied with the Court's April 7 order. If you are agreeable, I will send a draft.



     Anchorage       New York        Seattle
     Bellevue        Portland        Shanghai
     Los Angeles     San Francisco   Washington, D.C.                                       x wpm dwt.corn
                                                                                            EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 36 of 165 Page ID #:1329




    Messrs. Lanza, Rapp and Jones
    September 15, 2017
    Page 2

    Sincerely,

    DAVIS WRIGHT TREMAINE LLP


                 /9--7

    7=7
    James C. Grant

    Enclosure (w/ hardcopy version of letter)

    cc:    Tom Henze
           Janey Henze Cook
           (w/o encl.)




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 37 of 165 Page ID #:1330




               EXHIBIT C




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 38 of 165 Page ID #:1331




     From:               Jones, Reginald (CRM)
     To:                 Paul Cambria; Rapp, Kevin (USAAZ)
     Cc:                 Erin E. McCampbell
     Subject:            RE: Discovery updates
     Date:               Tuesday, August 14, 2018 12:38:00 PM
     Attachments:        17-0040 005368175.pdf
                         17-0040 000002818.pdf
                         17-0040 000337834. oclf
                         17-0040 005364265. oclf
                         17-0040 005369208.pdf
                         17-0040 005368419.pdf
                         17-0040 005366927.pdf
                         17-0040 000043883.pdf
                         17-0040 005366836.pdf
                         17-0040 001529836.pdf
                         17-0040 000002819.pdf
                         imaoe001.pnq


     Paul:


     On July 19, the government disclosed more than 1,070 pages of documents it believes support the
     allegations contained in the indictment. See Bates Stamped Records D0J-BP-0004601039-D0J-BP-
     0004602110. This production included, to our knowledge, all of the emails and other internal
     Backpage documents that are referenced in the indictment. It's therefore surprising to hear you
     contend that "[a]lthough [it] included a few of the emails referenced in the indictment, it did not
     include many of the documents, including copies of the ads." Other than victim ads (which are
     addressed in more detail below), we believe the July 19 disclosure was quite comprehensive.
     Furthermore, we intend to disclose the additional documents we believe support the new
     allegations contained in the superseding indictment within the next few weeks.


     We also intend to provide victim-related materials (including the ads discussed in Counts 2-51).
     Although we hope to include this material in our next wave of disclosure, the privacy-redaction
     process is time-consuming.


     With respect to the Backnage.com server data, we are still trying to address some technical issues
     and hope to make it available to the defense in the near future. That said, it is massive in volume, so
     it may make sense for your technical folks to speak directly with our technical folks to ensure that
     everybody is on the same page.


     Finally, with respect to CoStar materials, enclosed with this email are some individual documents
     that we believe are relevant and might be utilized at trial. We will continue, in the coming months,
     to identify additional CoStar documents that are relevant, although we don't anticipate that the
     number of documents so identified will be voluminous.



     Reginald E. Jones
     U.S. Department of Justice, Criminal Division
     T: 202.616.2807 I reginald.jones4Pusdoj.gov


     From: Kristina Drewery [mailto:kdrewery@Iglaw.com] On Behalf Of Paul Cambria
     Sent: Wednesday, August 8, 2018 9:22 AM



                                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 39 of 165 Page ID #:1332



     To: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>; Rapp, Kevin (USAAZ)
     <Kevin.Rapp@usdoj.gov>
     Cc: Erin E. McCampbell <emccampbell@Iglaw.com>
     Subject: Discovery updates


     Kevin and Reggie:


     When we conferred on July 3 about the government's production of documents to the
     defendants, you said you would be producing to us, in short order, copies of all the documents
     referenced in the indictment, including copies of ads, emails, and the like. Although your
     subsequent "hot docs" production included a few of the emails referenced in the indictment,
     it did not include many of the documents, including copies of the ads. When can we expect to
     see the remainder of the documents referenced in the indictment (and now superseding
     indictment)?


     Also, at the end of that same call we discussed the status of the Backpage.com website and
     related databases, and our need to access data from the website/databases. You said you
     would inquire of your technical folks about the status of the Backpage.com
     website/databases. We've not heard back from you on that point either.


     Finally, you also said you would disclose individual documents from the "CoStar" production
     that you viewed as relevant to the indictment. Your "hot docs" production included a few
     emails mentioning Avion. Are those emails the universe of documents from the "CoStar"
     production that you view as relevant to the indictment? Or do you expect to produce
     additional documents (and, if so, when)?




              Lipsitz Green
              Scime Cambria_
              Kristina Drewery
              Legal Assistant to Paul J. Cambria, Jr.


              42 Delaware Ave I Suite 120 I Buffalo, NY 14202
              TEL 716 849 1333 x346 I FAX 716 855 1580
              email I website I map




     NOTICE: This message contains privileged and confidential information intended only for the use of the persons named
     above. If you are not the intended recipient, you are hereby notified that any distribution or copying of this message is



                                                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 40 of 165 Page ID #:1333



     prohibited.




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 41 of 165 Page ID #:1334




               EXHIBIT D




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 42 of 165 Page ID #:1335


                                                         U.S. Department of Justice




                                                         United States Attorney
                                                         District of Arizona
                                                       Two Renaissance Square               Main: (602) 514-7500
                                                       40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                       Phoenix, AZ 85004-4408

                                                       July 19, 2018



  Paul J. Cambria Jr.              Jim Grant                                    Robert Corn-Revere
  Attorney at Law                  Davis Wright Tremaine, LLP                   Davis Wright Tremaine, LLP
  Lipsitz Green Scime Cambria,     1201 Third Avenue,                           1919 Pennsylvania Avenue N.W.,
  LLC                              Suite 2200                                   Suite 800
  42 Delaware Ave, Suite 120       Seattle, WA 98101                            Washington, DC 20006
  Buffalo, NY 14202                (attorney for Lacey and Larkin)              (attorney for Lacey and Larkin)
  (attorney for Michael Lacey)

  Thomas H. Bienart, Jr., Esq.  Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
  Bienart, Miller & Katzman,    1313 E. Osborn Road,                            2930 East Camelback Road,
  PLC                           Suite 100                                       Suite 160
  903 Calle Amanecer, Suite 350 Phoenix, AZ 85014                               Phoenix, AZ 85016
  San Clemente, CA 92673        (attorney for Jed Brunst)                       (attorney for Scott Spear)
  (attorney for James Larkin)

  KC Maxwell, Esq.                 Mike Piccarreta, Esq.                        Steve Weiss
  Maxwell Law PC                   Piccarreta Davis Keenan Fidel, PC            Attorney at Law
  899 Ellis Street                 2 East Congress Street,                      Karp & Weiss, PC
  San Francisco, CA 94104          Suite 1000                                   3060 North Swan Rd.
  (attorney for Dan Hyer)          Tucson, AZ 85701                             Tucson, AZ 85712
                                   (attorney for Andrew Padilla)                (attorney for Joye Vaught)


           Re:      U.S. v. Michael Lacey, et.al.
                    CR-18-00422-PHX-SPL (BSB)

    Dear Counsel:

            Pursuant to the government's agreement to disclose documents it believes support the
    allegations contained in the indictment, please find enclosed a DVD containing the following Bates
    Stamped records:




                                                                                                  EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 43 of 165 Page ID #:1336


    Lacey, et. al.
    July 19, 2018
    Page 2

        • "Hot Does" — D0J-BP-0004601039-D0J-BP-00046021101

    This disclosure is without prejudice and will be supplemented throughout the case.

             Please let us know if you have any questions or concerns.


                                                                       Sincerely,

                                                                       ELIZABETH A. STRANGE
                                                                       First Assistant United States
                                                                       Attorney

                                                                       s/Reginald E. Jones
                                                                       REGINALD E. JONES
                                                                       Senior Trial Attorney, USDOJ

                                                                       KEVIN M. RAPP
                                                                       MARGARET PERLMETER
                                                                       PETER S. KOZINETS
                                                                       ANDREW STONE
                                                                       Assistant U.S. Attorneys
                                                                       JOHN J. KUCERA
                                                                       Special Assistant U.S. Attorney



    Enclosures




    1 A DVD containing disclosure for defendants Michael Lacey and James Larkin are being provided to Paul J.
    Cambria Jr. and Thomas H. Bienart Jr., respectively.




                                                                                                      EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 44 of 165 Page ID #:1337




               EXHIBIT E




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 45 of 165 Page ID #:1338


                                                        U.S. Department of Justice




                                                        United States Attorney
                                                        District of Arizona
                                                      Two Renaissance Square               Main: (602) 514-7500
                                                      40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                      Phoenix, AZ 85004-4408

                                                      September 24, 2018



  Paul J. Cambria Jr.              Jim Grant                                   Robert Corn-Revere
  Attorney at Law                  Davis Wright Tremaine, LLP                  Davis Wright Tremaine, LLP
  Lipsitz Green Scime Cambria,     1201 Third Avenue,                          1919 Pennsylvania Avenue N.W.,
  LLC                              Suite 2200                                  Suite 800
  42 Delaware Ave, Suite 120       Seattle, WA 98101                           Washington, DC 20006
  Buffalo, NY 14202                (attorney for Lacey and Larkin)             (attorney for Lacey and Larkin)
  (attorney for Michael Lacey)

  Thomas H. Bienart, Jr., Esq.  Michael D. Kimerer, Esq.                       Bruce Feder, Esq.
  Bienart, Miller & Katzman,    1313 E. Osborn Road,                           2930 East Camelback Road,
  PLC                           Suite 100                                      Suite 160
  903 Calle Amanecer, Suite 350 Phoenix, AZ 85014                              Phoenix, AZ 85016
  San Clemente, CA 92673        (attorney for Jed Brunst)                      (attorney for Scott Spear)
  (attorney for James Larkin)

  Mike Piccarreta, Esq.            Steve Weiss                                 Gary Lincenberg
  Piccarreta Davis Keenan Fidel,   Attorney at Law                             Bird, Marella, Boxer, Wolpert,
  PC                               Karp & Weiss, PC                            Nessim, Drooks, Lincenberg &
  2 East Congress Street,          3060 North Swan Rd.                         Rhow, P.C.
  Suite 1000                       Tucson, AZ 85712                            1875 Century Park East
  Tucson, AZ 85701                 (attorney for Joye Vaught)                  23°' Floor
  (attorney for Andrew Padilla)                                                Los Angeles, CA 90067
                                                                               (attorney for Jed Bruns°


           Re:      U.S. v. Michael Lacey, et.al.
                    CR-18-00422-PHX-SPL (BSB)

    Dear Counsel:

           Pursuant to your request for discovery and the government's obligations under Fed. R.
    Crim. P. 16 and the stipulated scheduling order in this case, please find enclosed a thumb drive




                                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 46 of 165 Page ID #:1339


    Lacey, et. al. Discovery Letter 1
    September 24, 2018
    Page 2

    containing the government's fourth disclosure.1 The thumb drive contains the following Bates
    Stamped records:

        • Backpage Agendas — D0J-BP-0004602111-D0J-BP-0004602507
        • Backpage Superseding Indictment "Hot Does" — D0J-BP-0004602508-D0J-BP-
          0004602851
        • Co-Star "Hot Does" — D0J-BP-0004602852-D0J-BP-0004602926
        • Financial Records — D0J-BP-0004602927-D0J-BP-0004683544

    Please call with any questions or concerns.


                                                                        Sincerely,


                                                                        BRIAN BENCZKOWSKI
                                                                        Assistant Attorney General
                                                                        Criminal Division
                                                                        U.S. Department of Justice
                                                                        REGINALD E. JONES
                                                                        /s Reginald Jones
                                                                        Senior Trial Attorney, CEOS
                                                                        (202) 616-2807
                                                                        regina1d.jones4@usdoj .gov

                                                                        ELIZABETH A. STRANGE
                                                                        First Assistant U.S. Attorney

                                                                        KEVIN M. RAPP
                                                                        MARGARET PERLMETER
                                                                        PETER S. KOZINETS
                                                                        ANDREW STONE
                                                                        Assistant United States Attorneys
                                                                        JOHN J. KUCERA
                                                                        Special Assistant U.S. Attorney



    Enclosures




      A thumb drive containing disclosure for defendants Michael Lacey, James Larkin, and Jed Brunst are being
    provided to Paul J. Cambria Jr., Thomas H. Bienart Jr., and Michael Kimerer respectively.




                                                                                                       EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 47 of 165 Page ID #:1340




               EXHIBIT F




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 48 of 165 Page ID #:1341




      From:            Lanza Dominic (USAAZI
      To:              Michael Piccarreta
      Cc:              Rano, Kevin (USAAZ); 3ones, Reginald (CRM); Perimeter, Margaret (USAAZ1
      Subject:         RE: Andrew Padilla
      Date:            Thursday, December 21, 2017 4:59:41 PM
      Attachments:     Padilla Docs.ocif


     Hi, Mike:


     Nice speaking with you today. Here are some of the case citations I mentioned, which involve
     prosecutions under 18 USC 1952 (Travel Act) and 18 USC 1956/1957 (money laundering) of folks
     who were helping facilitate escort businesses or strip clubs that were fronts for prostitution:


              • United States v. Nader, 542 F.3d 713 (9th Cir. 2008) (affirming Travel Act convictions of
             the owner and operator of a massage studio that operated as a front for prostitution).


              • United States v. Vitich, 357 F. Supp. 102 (W.D. Wisc. 1973) (sustaining Travel Act charges
             against the operators of a laundry service who supplied sheets, towels, and linens to
              prostitutes who were operating out of a casino hotel—the provision of laundry services was
             enough to "facilitate" a state-law prostitution offense).


              • United States v. Hurant, 2017 WL 3475052 (E.D.N.Y. 2017) (founder of MyRentBoy.com
             pleaded guilty to 1952 charges)


             • United States v. Omuro N.D. Cal. No. CR 14-CR-336-WHO (founder of MyRedbook.com
             pleaded guilty to 1952 charges).
             • United States v. Sigalow, 812 F.2d 783 (2d Cir. 1987) (affirming Travel Act conviction of the
             manager of a massage parlor thIat acted as a front for prostitution and holding that the
             company's publication of advertisements in The Village Voice helped supply the requisite
             interstate link)


             • United States v. Fedele, 2014 WL 3847402 (W.D. Ark. 2014) ("[T]he Government did not
             have to prove that the Defendant persuaded, induced, enticed, or coerced the escorts to
             have sexual relations with clients; rather, the Government only had to prove that Defendant
             knew the escorts were engaging in acts of prostitution and that Defendant used a facility of
             interstate commerce to facilitate the carrying on of this activity.").


             • United States v. Baker, 227 F.3d 955 (7th Cir. 2000) (holding that all of the ATM
             transactions and bank transactions of a massage parlor that was a front for prostitution can
             be charged as promotional money laundering: "It is not necessary, as Baker contends, for
             the government to separate out income from bona fide massages (whatever those were)
             from income from sexual services.").


     Also, I've enclosed some of documents that we discussed during the meeting. This email includes all
     of the .pdf files that we discussed, which I've combined into a single file. In a few moments, I'll be
     sending a separate email containing all of the Word docs, Excel sheets, and Powerpoint
     presentations that we discussed. (Space limitations prevent me from including everything in a single

                                                                                                   EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 49 of 165 Page ID #:1342




       email.)


      Please let me know if you need anything else. Otherwise, happy holidays and hope to hear from you
      in January.


      -Dom




      From:' Michael Piccarreta [mailto:m1p@pd-law.cornj
      Sent: Monday, December 18, 2017 3:33 PM
      To: Lanza, Dominic ((JSAAZ) <DLanza@usa.doj.gov>; Rapp, Kevin (USAAZ) <KRapp@usa.doj.gov>
      Subject: RE: Andrew Padilla


      We are on for Thursday 9 am at your office. mlp

      Michael L. Piccarreta, Esq.
      Piccarreta Davis Keenan Fidel PC I 2 East Congress Street, Suite 1000, Tucson, AZ 85701
      t 520.622.6900, ext. 133 If 520-622-0521 I www pd-law,com


      From: Lanza, Dominic (USAAZ) [mailto:Dominic.Lanzausdoj.gov]
      Sent: Wednesday, December 13, 2017 10:43 AM
      To: Michael Piccarreta; Rapp, Kevin (USAAZ)
      Subject: RE: Andrew Padilla

      Yes, that works. Thanks. 602-514-7651.


      From: Michael Piccarreta [mailto:mlpftpd-law.corn]
      Sent: Wednesday, December 13, 2017 10:18 AM
      To: Lanza, Dominic (USAAZ) <DLanzaPusa.cloj.gov>; Rapp, Kevin (USAAZ) <KRappPusa.doj.gov>
      Subject: RE: Andrew Padilla,


      I will call you tomorrow after lunch 2pmish. Does that wok for you? mlp

     • Michael L. Piccarreta, Esq.
       Piccarreta Davis Keenan Fidel PC I 2 East Congress Street, Suite 1000, Tucson, AZ 85701
       t 520.622.6900, ext. 133 If 520-622-0521 I www.pd-law.com


      From: Lanza, Dominic (USAAZ) [mailto:Dominiclanza(ausdoj.gov]
      Sent: Wednesday, December 13, 2017 9:35 AM
      To: Rapp; Kevin (USAAZ); Michael Piccarreta
      Subject: RE: Andrew Padilla

      Hi, Mike:


      Just wanted to follow up on this. I'm pretty free this afternoon (other than 2:30 — 3:30) or tomorrow
      afternoon if you have a few minutes.




                                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 50 of 165 Page ID #:1343




      From: Rapp, Kevin (USAAZ)
     Sent: Wednesday, December 06, 2017 4:29 PM
     To: Michael Piccarreta <mIpPpd-law.com>
     Cc: Lanza, Dominic (USAAZ) <DLanzaPusa.doj.gov>
     Subject: Re: Andrew Padilla


     Yes, no problem. We are around next week.


     Sent from my iPhone


     On Dec 6, 2017, at 407 PM, Michael Piccarreta <mlpPpd-law.com> wrote:

            Is next Week ok? I am wrapping up a trial but should be back in the office next week.
            Mlp

           Sent from my iPad


           On Dec 4, 2017, at 10:42 AM, Rapp, Kevin (USAAZ) <Kevin.RappPusdoj.gov> wrote:

                  Mike:


                  We received your letter last week. Let us know if you have a time for a call
                  this week. Thanks.

                  Kevin M. Rapp l Assistant U.S. Attorney
                  Senior Litigation Counsel
                  Financial Crimes and Public Integrity Section
                  U.S. Department of Justice I Office of the United States Attorney
                  40 N. Central Ave., Ste. 1200, Phoenix, AZ 85004
                  602.514.7609, kevin.rapp@usdoj.gov




                  Kevin M. Rapp Assistant U.S. Attorney
                  Senior Litigation Counsel
                  Financial Crimes and Public Integrity Section
                  U.S. Department of Justice I Office of the United States Attorney
                  40 N. Central Ave., Ste. 1200, Phoenix, AZ 85004
                  602.514.7609, kevin.rapp@usdoj.gov




                                                                                                 EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 51 of 165 Page ID #:1344




               EXHIBIT G




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 52 of 165 Page ID #:1345




     From:                    Bruce Feder
     To:                      Jones, Reginald (CRM)
     Cc:                      Ram Kevin (USAAZ); Feder Law
     Subject:                 Re: Indictment-related documents specific to Spear - email 1
     Date:                    Monday, August 27, 2018 2:25:29 PM



     Reggie,
       I received the emails. On 9/6, I'm available anytime in the afternoon.


     Bruce Feder
     2930 East Came!back Road, Suite 160
     Phoenix, Arizona 85016
     (602) 257-0135
     bf@federlawpa.com

     Confidentiality Notice
     This email or fax, including attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 1510 et seq. The information
     contained in this electronic mail or fax transmission, including any accompanying attachment, is intended solely for its authorized
     recipient, and may be confidential and/or legally privileged. If you are not an intended recipient, or responsible for delivering some or all
     of this transmission to an intended recipient, you have received this transmission in error and are hereby notified that you are strictly
     prohibited from reading, copying, printing, distributing, or disclosing any of the information contained in it. In that event, please contact
     me immediately by telephone at (602) 257-0135 or by electronic email at bf@federlawpa.com and delete the original and all copies of
     this transmission, including any attachments, without reading or saving them in any manner.




     From: Jones, Reginald (CRM) <Reginald.Jones4@usdoj.gov>
     Sent: Sunday, August 26, 2018 6:14 PM
     To: Bruce Feder
     Cc: Rapp, Kevin (USAAZ)
     Subject: Indictment-related documents specific to Spear - email 1


     Bruce,


     As a follow up to your request for indictment specific documents related to Spear, please find
     attached more than 50 hot docs specifically relating to Spear. I'll send the attachments in
     several emails. Please confirm that you have received all emails and attachments.


     Additionally, I know we had originally set Tuesday at 1:30pm PT/4:30 ET to discuss these
     documents and your client's exposure, but I recently learned that I'll be out of the office most
     of this week. Could we please move our call to Thursday September 6th? I'm available
     anytime that day so let me know what time works best for your schedule.


     Thanks,
     Reggie




                                                                                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 53 of 165 Page ID #:1346




     Reginald E. Jones
     U.S. Department of Justice, Criminal Division
     T: 202.616.2807 I reginaldjones4Pusdoj.gov




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 54 of 165 Page ID #:1347




               EXHIBIT H




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 55 of 165 Page ID #:1348




      From:           Jones, Reginald (CRM)
      To:             Michael Kimerer
      Cc:             Rapp, Kevin (USAAZ); glincenbeitabirdmarella.com; Ariel A. Neuman (aneumanebirdmarella.com);
                      gpanchapakesan(abirdmarella.com
      Subject:        RE: Jed Brunst-tot documents" - EMAIL 1
      Date:           Wednesday, October 3, 2018 10:15:00 AM
      Attachments:    Brunst - website technology.pdf
                      Brunst - signature card.pdf
                      Brunst - Cereus properties.pdf
                      I, paragraph 141 part 2.pdf
                      I, Paragraph 142.pdf
                         paragraph 119 part 2.pdf
                      SSI, Paragraph 57 attachment.xlsx


     A few additional "hot docs" pertaining to Brunst attached.


     From: Michael Kimerer [mailto:mdk@kimerer.com]
     Sent: Tuesday, October 2, 2018 3:25 PM
     To: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>
     Cc: Rapp, Kevin (USAAZ) <Kevin.Rapp@usdotgov>; glincenberg@birdmarella.com; Ariel A. Neuman
     (aneuman@birdmarella.com) <aneuman@birdmarella.com>; gpanchapakesan@birdmarella.com
     Subject: RE: Jed Brunst-"hot documents" - EMAIL 1


     Reggie-


     Thank you for responding so quickly to my request for the "Hot Docs" that relate to our client Jed
     Brunst. I have forwarded them to Gary Lincenberg's firm who are also counsel of record for Jed. It
     would be helpful if you could include those attorneys in any future communications. Their email
     addresses are above.


     When we've had a chance to review the "hot docs" we may well have some questions for you.
     Thanks again.


     Best-


     Mike


     Michael D. Kimerer, Esq.

                 KIMERER & DERRICK, P.C.
                 THE BEST IN CRIMINAL DEFENSE

     Telephone: (602) 279.5900
     Email: mdk@kimerer.com

     1313 E. Osborn Road, Phoenix, AZ 85014
     wwvv.kimerer.com




                                                                                                                EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 56 of 165 Page ID #:1349




     From:            Jones, Reginald (CRM)
     To:              Michael Kimerer
     Cc:              Rapp, Kevin (USAAZ)
     Subject:         RE: Jed Brunst-"hot documents" - EMAIL 1
     Date:            Tuesday, October 2, 2018 10:36:00 AM
     Attachments:     I, Paragraph 26.pdf
                      I. Paragraph 28-30.pdf
                      I, Paragraph 97.pdf
                      I, Paragraph 100.pdf
                      I, Paragraph 117 part 1.pdf
                      I, Paragraph 117 part 2.pdf
                      I, Paragraph 119.pdf
                      I Paragraph 140.pdf
                      I, Paragraph 141, part 1.pdf
                      I, Paragraph 143.pdf


     Mike,


     Per your request, we have segregated approximately 35 "hot docs" that pertain to the allegations
     against Brunst. I will send these documents to you in several emails.
     Once you have reviewed these documents, let us know if you would like to schedule a call to discuss
     the significance of these documents and the allegations against Mr. Brunst in further detail.


     Best,
     Reggie


     Reginald E. Jones
     U.S. Department of Justice, Criminal Division
     T: 202.616.2807 I reginaldjones4Pusdoj.gov




     From: Rapp, Kevin (USAAZ) [mailto:Kevin.Rapp@usdoj.gov]
     Sent: Monday, October 1, 2018 5:32 PM
     To: Michael Kimerer <mdk@kimerer.com>
     Cc: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>
     Subject: RE: Jed Brunst-"hot documents"


     Mike,


     Reggie advises that we should have the hot docs to you by Wednesday. Thanks.


     Kevin


     From: Michael Kimerer <mdkPkimerer.com >
     Sent: Monday, September 24, 2018 2:11 PM
     To: Rapp, Kevin (USAAZ) <KRappP usa.dotgov>
     Cc: Gary S. Lincenberg <glincenbery@birdmarella.com>; Ariel A. Neuman
     (aneumanPbirdmarella.com ) <aneumanl@birdmarella.com>; gpanchapakesanPbirdmarella.com;



                                                                                                EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 57 of 165 Page ID #:1350




     Jones, Reginald (CRM) <Reginaldiones4Pusdoj.gov>; Kozinets, Peter (USAAZ)
     <PKozinetsPusa.doj.gov>; Stone, Andrew (USAAZ) <AStonelPusa.doj.gov>
     Subject: RE: Jed Brunst-"hot documents"


     Kevin-


     It would be great and much appreciated if you could segregate the "hot documents" relating to Jed
     and get them to us next week.


     Mike




     Michael D. Kimerer, Esq.

       An* KIMERER               & DERRICK, P.C.
                THE BEST IN CRIMINAL DEFENSE

     Telephone: (602) 279.5900
     Email: mdk@kimerer.com

     1313 E. Osborn Road, Phoenix, AZ 85014
     www.kimerer.com




     From: Rapp, Kevin (USAAZ) [mailto:Kevin.Rapp(ausdoj.gov]
     Sent: Monday, September 24, 2018 2:02 PM
     To: Michael Kimerer
     Cc: Gary S. Lincenberg; Ariel A. Neuman (aneumanbirdmarella.com);
     gpanchapakesanbirdmarella.com; Jones, Reginald (CRM); Kozinets, Peter (USAAZ); Stone, Andrew
     (USAAZ)
     Subject: RE: Jed Brunst-"hot documents"

     Mike,


     The "hot docs" are documents related specifically to the allegations contained in the superseding
     indictment. These docs are going out day. They are not segregated by defendant but we could
     segregate them for Brunst and send them next week if you would like. We are always willing to
     discuss the significance of the documents. Just let us know.


     Best,



     Kevin M. Rapp' Assistant U.S. Attorney
     Senior Litigation Counsel
     Financial Crimes and Public Integrity Section


                                                                                               EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 58 of 165 Page ID #:1351




     U.S. Department of Justice I Office of the United States Attorney
     40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
     602.514.7609, kevin.rapp(&usdoj.gov




     From: Michael Kimerer <mdkPkimerer.com>
     Sent: Monday, September 24, 2018 1:41 PM
     To: Rapp, Kevin (USAAZ) <KRappPusa.doLgov>
     Cc: Gary S. Lincenberg <glincenbergPbirdmarella.com>; Ariel A. Neuman
     (aneumanPbirdmarella.com ) <aneuman@birdmarella.com>; gpanchapakesanPbirdmarella.com
     Subject: RE: Jed Brunst-"hot documents"


     Kevin-


     Thanks for getting back to me about the "hot documents" pertaining to Jed Brunst. Will the "hot
     documents" that we will be receiving regarding Jed's allegations be segregated as to him or included
     with a "generic" group of "hot documents" for all defendants? It would be helpful if you could
     segregate them. Also we've all been talking about "hot documents", but I'm not sure exactly what
     that means. Other than testimony, are these the documents that provide the most incriminating
     evidence against each defendant?


     After we have had a chance to review all the "hot documents" pertaining to Jed, we may want to
     accept your invitation to sit down and discuss them.


     Best regards-


     Mike




     Michael D. Kimerer, Esq.

      "41mth'   KIMERER EL DERRICK, RC.
                THE BEST IN CRIMINAL DEFENSE

     Telephone: (602) 279.5900
     Email: mdk@kimerer.com

     1313 E. Osborn Road, Phoenix, AZ 85014
     www.kimerer.com




                                                                                               EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 59 of 165 Page ID #:1352




     From: Rapp, Kevin (USAAZ) [m a i Ito : Kevin. Ra pp(a usd oj goy]
     Sent: Wednesday, September 19, 2018 3:54 PM
     To: Michael Kimerer
     Subject: RE: Jed Brunst-"hot documents"

     Mike,


     You should be receiving hot docs through discovery this week or next. After you have an
     opportunity to review let me know if you want to discuss.


     Best,




     Kevin M. Rapp' Assistant U.S. Attorney
     Senior Litigation Counsel
     Financial Crimes and Public Integrity Section
     U.S. Department of Justice I Office of the United States Attorney
     40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
     602.514.7609, kevin.rapp@usdoj.gov




     From: Michael Kimerer <mdk@kimerer.com >
     Sent: Thursday, September 13, 2018 1:27 PM
     To: Rapp, Kevin (USAAZ) <KRappPusa.doj.gov>
     Subject: Jed Brunst-"hot documents"



     Kevin-


     Several weeks ago, before the Superseding Indictment was filed, you shared with me some of the
     "hot documents" that pertained to the allegations against Jed Brunst. You indicated there may be
     others but gave me what was readily available. Would you check and see if there are any other "hot
     documents" pertaining to Jed and share copies with me so we have a complete set of what you think
     are the "hot documents" that support the Brunst allegations.


     Hope all is well.


     Mike


     Michael D. Kimerer, Esq.

                                                                                               EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 60 of 165 Page ID #:1353




               EXHIBIT I




                                                                    EXHIBIT B
   Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 61 of 165 Page ID #:1354


Jones, Reginald (CRM)

From:                            Jones, Reginald (CRM)
Sent:                            Wednesday, January 9, 2019 3:17 PM
To:                              'sweiss@karpweiss.com'; 'cmcgarvey@karpweiss.com'; 'vvitolo@karpweiss.com'
Cc:                              Rapp, Kevin (USAAZ)
Subject:                         Joyce Vaught - "hot docs"
Attachments:                     SSI, paragraph 139.pdf; SSI, paragraph 145.pdf; SSI, paragraph 148.pdf; SSI, paragraph
                                 149.pdf; SSI, paragraph 157, part 1.pdf; SSI, paragraph 157, part 2.pdf; SSI, paragraph
                                 185.pdf; SSI, paragraph 129.pdf; SSI, paragraph 133.pdf; SSI, paragraph 137.pdf



Good afternoon, Steve:

As you are aware, we have provided defense counsel with "hot docs" related to allegations contained in the indictment
and superseding indictment in this case. We also want to provide you with approximately 25 "hot docs" that pertain
specifically to the allegations against Defendant Joye Vaught. I will send these documents to you in several emails.
When you have reviewed these documents, let us know if you would like to schedule a call to discuss their significance
and the allegations against Vaught in detail.

Best,
Reggie

Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 J reginald.iones4@usdoi.gov




                                                          1                                        EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 62 of 165 Page ID #:1355




               EXHIBIT J




                                                                    EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 63 of 165 Page ID #:1356


                                                        U.S. Department of Justice




                                                        United States Attorney
                                                        District of Arizona
                                                       The Two Renaissance Square           Main: (602) 514-7500
                                                      40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                      Phoenix, AZ 85004-4408

                                                      December 10, 2018

  Paul J. Cambria Jr.              Jim Grant                                    Robert Corn-Revere
  Attorney at Law                  Davis Wright Tremaine LLP                    Davis Wright Tremaine LLP
  Lipsitz Green Scime Cambria      1201 Third Avenue, Suite 2200,               1919 Pennsylvania Avenue NW,
  42 Delaware Ave Suite 120        Seattle, WA 98101                            Suite 800
  Buffalo, NY 14202                (attorney for Lacey and Larkin)              Washington, DC 20006
  (attorney for Michael Lacey)                                                  (attorney for Lacey and Larkin)

  Thomas H. Bienart, Jr., Esq.     Michael D. Kimerer, Esq.                     Bruce Feder, Esq.
  Beinart, Miller & Katzman,       1313 E. Osborn Road                          2930 East Camelback Road, Suite
  PLC                              Phoenix, AZ 85014                            160
  903 Calle Amanecer, Suite 350    (attorney for Jed Brunst)                    Phoenix, Arizona 85016
  San Clemente, CA 92673                                                        (attorney for Scott Spear)
  (attorney for James Larkin)


  Gary Lincenberg,Esq.             Mike Piccarreta, Esq.                        Steve Weiss
  Arid l A. Neuman, Esq.           Piccarreta Davis Keenan Fidel PC             Attorney at Law
  Bird, MareIla, Boxer, Wolpert,   2 East Congress Street, Suite 1000           Karp & Weiss, P.C.
  Nessim, Drooks, Lincenberg &     Tucson, AZ 85701                             3060 North Swan Rd.
  Rhow, P.C.                       (attorney for Andrew Padilla)                Tucson, Arizona 85712
  1875 Century Park East, 23rd                                                  (attorney for Joye Vaught)
  Floor
  Los Angeles, California
  90067-2561
  (attorney for Jed Brunst)

           Re:      U.S. v. Michael Lacey, et al.
                    CR-18-00422-PHX-SPL (BSB)

    Dear Counsel:

           This letter is meant to address the content on a number of servers that were seized and how
    we intend to comply with our Rule 16 obligations. As background, the United States seized 32
    servers and three hard drives located in Tucson at an Internet service provider known as Desert
    Net. Desert Net was the primary domestic (Internet) host for Backpage. The servers have varying



                                                                                                  EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 64 of 165 Page ID #:1357


     December 10, 2018
     Page 2




    amounts of storage: some have 14.4 Terabyte (TB), another 7.2 TB, others 19.2 TB while others
    have 120 TB of storage. We have not gone through every server to determine the capacity. In the
    last subpoena we wrote, we estimated the capacity at approximately 500 TB or 1/2 petabyte (PB).
    Five additional servers were seized from Dallas, TX; one from Backpage Headquarters, and four
    additional servers from a datacenter in Dallas. Investigating agents also located 40 servers at a
    datacenter in Amsterdam, the Netherlands. Agents took possession of nine of the 40 servers in
    Amsterdam pursuant to an MLAT request and brought those servers to the Pocatello FBI office
    for examination. To date, two of the servers seized from the Tucson, AZ datacenter have been
    imaged, and the examination is ongoing. Also, four of the servers from the Amsterdam datacenter
    have been imaged.

            All seized servers are being prioritized to be added to the queue to be imaged and prepared
    for review. One of the domestic servers contain literally millions of images that were uploaded
    for postings. The second server has over 100 separate databases which were used by Backpage to
    house, organize, and store data for the Backpage websites. The server's databases were named
    based on geographic regions. Some databases correlate with airport codes and others are a three-
    letter code that represent a yet undetermined geographic region. From this server we have access
    to the raw database files and are working to reconstruct the .ibd and .frm database files. These raw
    database files cannot be simply reviewed or loaded into a viewer to reconstruct the data. We are
    currently working on a solution to review these database files and correlate the images posed to
    the image server to the posts from the database files. Investigators were informed by the DesertNet
    administrators that the 31 servers remaining in Amsterdam did not contain pertinent data, but were
    utilized for frontend websites associated with Backpage. Once all servers are imaged,
    investigators will be able to provide hash verified image copies of all imaged drives. Due to the
    capacity of the Backpage servers this will be a time intensive undertaking and the imaged copies
    will be distributed over hundreds of hard disk drives.

            In the final analysis, these servers contain millions of postings, both domestic and
    international, that are typical of the ads that are referenced in the PSI report, the Superseding
    Indictment, and provided discovery. As you know, the international postings contain considerably
    more explicit text and photos indicative of prostitution because they were not subject to moderation
    and in some of the countries, unlike the United States, prostitution is legal. A random sampling
    demonstrates that the domestic postings are typical of all too familiar ads that contain coded text
    and photos indicative of prostitution. It is unclear how a review of each posting would lend itself
    to the stated defense that they are protected by the First Amendment. In any event, we intend to
    provide defendants a single copy of the hard drives for review. If you disagree with this process
    please advise so that we may promptly raise this issue with the Court.




                                                                                            EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 65 of 165 Page ID #:1358


    December 10, 2018
    Page 3




                                                BRIAN BENCZKOWSKI
                                                Assistant Attorney General
                                                Criminal Division
                                                U.S. Department of Justice
                                                REGINALD E. JONES
                                                Senior Trial Attorney, CEOS
                                                (202) 616-2807
                                                regina ld ones4@usdoj gov
                                                ELIZABETH A. STRANGE
                                                First Assistant U.S. Attorney


                                               s/ Kevin M. Rapp
                                               KEVIN M. RAPP
                                               MARGARET PERLMETER
                                               PETER S. KOZINETS
                                               ANDREW STONE
                                               Assistant United States Attorneys
                                                JOHN J. KUCERA
                                                Special Assistant U.S. Attorney




                                                                             EXHIBIT B
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 66 of 165 Page ID #:1359



    1    ELIZABETH A. STRANGE
         First Assistant United States Attorney
    2    District of Arizona
    3    KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
         MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
    4    PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
         ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
    5    JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
         Assistant U.S. Attorneys
    6    40 N. Central Avenue, Suite 1800
         Phoenix, Arizona 85004-4408
    7    Telephone (602) 514-7500
    8    BRIAN BENCZKOWSKI
         Assistant Attorney General
    9    Criminal Division, U.S. Department of Justice
   10    REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
         Senior Trial Attorney, U.S. Department of Justice
   11    Child Exploitation and Obscenity Section
         950 Pennsylvania Ave N.W., Room 2116
   12    Washington, D.C. 20530
         Telephone (202) 616-2807
   13    Attorneys for Plaintiff
   14                        IN THE UNITED STATES DISTRICT COURT
   15                               FOR THE DISTRICT OF ARIZONA
   16
   17    United States of America,                             CR-18-422-PHX-SPL (BSB)

   18                         Plaintiff,                   UNITED STATES’ RESPONSE TO
                                                            DEFENDANTS’ JOINT STATUS
   19             v.                                             REPORT (CR 443)

   20                                                           [Status Conference set for
         Michael Lacey, et al.,                                January 25, 2019, 9:30 a.m.]
   21                         Defendants.
   22                                      Preliminary Statement
   23          Asserting without any support that “[v]irtually all of the Defendants are without
   24    funds to pay for their defense”—and without first conferring with the government about
   25    the case schedule—Defendants filed a “Joint Status Report” on January 18, 2019 that seeks
   26    a four-month delay of their Scheduling Order deadlines. (CR 443 at 1.) In reality, the
   27    “Joint Status Report” is a mislabeled motion for a continuance. For several reasons, that
   28    motion should be denied.



                                                                              EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 67 of 165 Page ID #:1360




    1           First, Defendants’ motion contains no showing that Defendants lack sufficient
    2    untainted funds to continue with their current counsel. As explained below, if they believe
    3    they are entitled to relief based on a claim of inability to pay counsel, Defendants’ remedy
    4    is to seek a hearing pursuant to United States v. Monsanto, 491 U.S. 600 (1989), provided
    5    that they can first establish—with specific, particularized facts—they have no other funds
    6    for attorneys’ fees. The government has even repeatedly offered to release funds for
    7    attorneys’ fees without the need for a hearing if Defendants provide sufficient supporting
    8    evidence. Not a single Defendant has availed themselves of that invitation or otherwise
    9    sought a Monsanto hearing, and the requested delay should be denied for this threshold
   10    reason.
   11           Second, Defendants’ motion should be denied because the timeline for resolving
   12    their litigation in the Central District of California (CDCA) and the Ninth Circuit regarding
   13    the government’s pretrial seizures of assets linked to Backpage.com, LLC (Backpage) is
   14    unknowable. Without engaging in detailed rebuttal of Defendants’ account of the CDCA
   15    litigation, the government notes that a district court judge in the CDCA has stayed several
   16    of Defendants’ challenges to the government’s seizures. While Defendants have appealed
   17    the stay order, the Ninth Circuit has questioned whether it has jurisdiction over that
   18    appeal—and only recently permitted the appeal to proceed. (See In re: Any and All Funds
   19    Held in Republic Bank of Arizona Accounts XXXX1889, XXXX2592, XXXX1938,
   20    XXXX2912, AND XXXX2500, 9th Cir. No. 18-56455, DktEntries 2, 27.) Defendants have
   21    other asset-seizure objections pending before a magistrate judge in the CDCA. Simply put,
   22    the timeframe for resolving all of Defendants’ various challenges in the CDCA is unknown
   23    (even after a Ninth Circuit appeal, there likely would be follow-on proceedings in the
   24    CDCA)—and Defendants should not be permitted to use the CDCA litigation as a
   25    mechanism for delaying their criminal trial in this District.
   26           Third, the government vigorously disagrees with Defendants’ “belie[f]” that they
   27    will be successful in the CDCA and/or Ninth Circuit. (CR 443 at 7.) As explained below,
   28    the cases Defendants cite are wholly inapposite. Moreover, despite the government’s


                                                     -2-
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 68 of 165 Page ID #:1361




    1    invitation (see Ex. A), Defendants have failed to address numerous business practices (e.g.,
    2    moderation, the reciprocal-link program, aggregation/pre-boarding, financial relationships
    3    with “super pimps,” concealment money laundering) engaged in by Backpage principals
    4    to increase Backpage’s volume of prostitution ads and conceal its activities from law
    5    enforcement. Backpage was a criminal enterprise engaged in an array of practices designed
    6    to increase revenue from prostitution—activities in no way protected by the First
    7    Amendment.
    8           For these and other reasons, the requested continuance should be denied.
    9                                            Discussion
   10    I.     Defendants Have Failed to Show They Cannot Pay Their Attorneys.
   11           The requested continuance should be denied because the “Joint Status Report” is
   12    not supported by any definite, particularized showing that “[v]irtually all of the Defendants
   13    are without funds to pay for their defense.” (CR 443 at 1.) Where a defendant produces
   14    sufficient evidence to show that seized assets are needed to pay for counsel of choice, the
   15    Fifth and Sixth Amendments require that the Court conduct a post-seizure, adversary
   16    “Monsanto hearing.” United States v. Westelaar, 2013 WL 8206582, *19-20 (D. Nev.
   17    2013). To obtain such a hearing, however, the defendant must make a preliminary showing
   18    that he is unable to retain his choice of counsel without the seized assets—in other words,
   19    that he has no other funds for attorney fees. Id.
   20           Under the so-called “Jones–Farmer Rule,” a pretrial hearing on a defendant’s
   21    motion to release assets is required only if the defendant: (1) demonstrates to the court’s
   22    satisfaction that he has no assets, other than those restrained, with which to retain private
   23    counsel; and (2) makes a prima facie showing that the restrained assets are not forfeitable.
   24    United States v. All Funds on Deposit, No. CV–05–3971(SJF), 2007 WL 3076952, at *7
   25    (E.D.N.Y. Oct.17, 2007) (citing United States v. Jones, 160 F.3d 641, 647 (10th Cir.
   26    1998)). As the court held in Farmer, “[t]he defendant has the burden of showing that he
   27    lacks other funds with which to retain counsel; a bare-bones allegation that he has limited
   28    cash on hand and no income is not sufficient.” United States v. Farmer, 274 F.3d 800,


                                                     -3-
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 69 of 165 Page ID #:1362




    1    804–05 (4th Cir. 2001); see also United States v. Marshall, 2015 WL 4139368, at *5
    2    (N.D.W. VA. July 9, 2015) (“The defendant must disclose his assets, liabilities, and sources
    3    of income and say how much he has already paid counsel and how much more he needs.
    4    He must also show that he does not have access to funds from third parties, such as friends
    5    or family members.”); United States v. Varner, 2005 WL 2206083, at *2 (W.D.Va. Sept.
    6    9, 2005 (“Varner’s affidavit does not detail his assets and liabilities or provide a meaningful
    7    basis for the court to independently judge his assertion that he lacks the ability to retain
    8    counsel. Therefore, the court denies Varner’s request for a hearing.”).
    9           The Ninth Circuit has neither explicitly embraced the Jones-Farmer Rule nor
   10    clearly stated what type of proof is required for this preliminary showing, but one case is
   11    illuminating. In United States v. Unimex, Inc., 991 F.2d 546, 551 (9th Cir. 1993), citing
   12    Cohen v. United States, 378 F.2d 751, 761 (9th Cir. 1967), the court found that to determine
   13    whether a hearing is required, “the court must decide whether the moving papers filed,
   14    including affidavits, are sufficiently definite, specific, detailed, and nonconjectural, to
   15    enable the court to conclude that a substantial claim is presented. If the allegations are
   16    sufficient, and factual issues are raised, a hearing is required.”
   17           Here, Defendants have failed to support their request for a continuance with any
   18    such evidence. To the contrary, in response to a Defendant’s claim of insufficient funds,
   19    the government offered to consider returning funds without the need for a Monsanto
   20    hearing to any Defendant who provided financial information that sufficiently established
   21    that he/she has no other assets with which to retain private counsel. 1 Defendant Larkin
   22    represented, through his counsel, that he would provide financial statements to establish
   23    his “need”; no such financial statements were ever provided to the government.
   24
   25    1
           See, e.g., Ex. K, Nov. 7, 2018 email from the government to M. Piccarreta, counsel for
         Defendant Padilla (explaining that, “[s]hould [your client] wish to make a Monsanto claim,
   26    we offer every defendant the opportunity to show that they are financially unable to pay
         for their defense without the funds we are seizing.…[I]f you can make a showing that your
   27    client has no other funds with which to pay for his defense, we are happy to review those
         materials and consider releasing some amount back to pay legal fees.”).
   28


                                                      -4-
                                                                                   EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 70 of 165 Page ID #:1363




    1    Defendants Padilla and Vaught never responded to the government’s offer. None of the
    2    Defendants requested a Monsanto hearing from this Court prior to filing the Joint Status
    3    Report. This is likely due to the fact that, as the government understands (upon information
    4    and belief), nearly all Defendants have more than sufficient untainted funds available for
    5    their defense. The motion should be denied for these threshold reasons. 2
    6    II.      The CDCA/Ninth Circuit Proceedings Do Not Warrant a Continuance.
    7             As described above, the parties have no way of knowing when Defendants’ various
    8    CDCA challenges to the government’s pretrial seizure of assets will be fully resolved.
    9    Particularly absent any showing by Defendants to support the assertion they are unable to
   10    pay their attorneys, Defendants cannot use the CDCA/Ninth Circuit litigation as a reason
   11    to delay this case until all such litigation concludes.
   12             Moreover, the cases Defendants cite in their Joint Status Report are inapposite.
   13    Pointing to Fort Wayne Books, Inc. v. Indiana, 489 U.S. 46 (1989), and Adult Video Ass’n
   14    v. Barr, 960 F.2d 781 (9th Cir. 1992) (readopted in Adult Video Ass’n v. Reno,41 F.3d 503
   15    (9th Cir. 1994)), Defendants assert the government’s pretrial seizures of assets linked to
   16    Backpage violated the First Amendment. (CR 443 at 7-8.) Defendants nevertheless
   17    concede, as they must, that Fort Wayne Books and Barr dealt only with the pretrial seizure
   18    and removal from circulation of expressive materials (CR 443 at 8). Indeed, those cases
   19    only directly addressed the pretrial seizure of books, films and videos the government
   20    alleged were “obscene” under Miller v. California, 413 U.S. 15 (1973). They did not
   21    invalidate the pretrial seizure of non-expressive assets (e.g., bank accounts, real estate,
   22    etc.).
   23             In Fort Wayne Books, for example, the Supreme Court held that the pretrial seizure
   24
   25    2
           Defendants also assert “the government assured counsel for two defendants that the
   26    government was not seeking attorney trust funds.” (CR 443 at 4.) Defendants never
         identify who made that representation, when and to whom it was made, and under what
   27    circumstances. Without more, it is difficult to respond. In any event, the government
         would have never agreed (and does not agree) to an attorney’s use of tainted funds for legal
   28    fees, unless a defendant could demonstrate that he or she has no other source of legitimate
         funds.

                                                      -5-
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 71 of 165 Page ID #:1364




    1    of thousands of allegedly obscene books and films, based merely on a probable cause
    2    finding, constituted a prior restraint on speech prohibited by the First Amendment.
    3    Because the seizure “interrupt[ed] the flow of expressive materials” by removing them
    4    from sale or circulation, it triggered unique First Amendment concerns that otherwise do
    5    not generally apply to pretrial seizures. 489 U.S. at 63-57. The parties did not litigate, and
    6    the Court expressly did “not hold” “that the pretrial seizure of petitioner’s nonexpressive
    7    property was invalid.” Id. at 67 n.12.
    8           Three years after Fort Wayne Books, in Barr, the Ninth Circuit invalidated a portion
    9    of the federal RICO statute (18 U.S.C. § 1963(d)) that permitted pretrial seizures of
   10    allegedly obscene films or videotapes without a hearing. The Ninth Circuit held that Fort
   11    Wayne Books required invalidation of pretrial seizures of obscene materials based merely
   12    on probable cause. Barr, 960 F.2d at 788. However, the court “uph[e]ld § 1963(d)’s
   13    provision for the pre-trial preservation of assets.” Id. at 792. See also id. at 792 (“Only
   14    that part of section 1963(d) that authorizes pre-trial seizures of obscene materials on the
   15    basis of probable cause is unconstitutional.”). Like Fort Wayne Books, Barr is inapposite.
   16           Nor does Simon & Schuster, Inc. v. Members of the N.Y. State Crime Bd., 502 U.S.
   17    105 (1991), apply here. (See CR 443 at 8-10.) Simon & Schuster is not a pretrial seizure
   18    case; rather, it concerned New York’s “Son of Sam” statute, which effectively authorized
   19    a tax on income from works that a “criminal” authored “on any subject, provided that they
   20    express the author’s thoughts or recollections about his crime, however tangentially or
   21    incidentally.” 502 U.S. at 121. The statute’s definition of a “criminal” included “any
   22    person who has voluntarily and intelligently admitted the commission of a crime for which
   23    such person is not prosecuted.” Id. at 110. As the Court observed, a person never accused
   24    of a crime, “but who admits in a book or other work to having committed a crime, is within
   25    the statute’s coverage.” Id. Had the statute been in effect at an earlier time and place, it
   26    would have applied to The Autobiography of Malcom X, Thoreau’s Civil Disobedience,
   27    and the publications of Martin Luther King, Jr. Id. at 122. The Court invalidated the Son
   28    of Sam statute as impermissibly overbroad, and expressly confined its holding to that


                                                     -6-
                                                                                  EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 72 of 165 Page ID #:1365




    1    statute. Id. at 122-23. The Ninth Circuit did not cite Simon & Schuster in its subsequent
    2    Barr decision, and it has no application here.
    3           Defendants’ remaining authorities (CR 443 at 9-10) are inapposite. The portion of
    4    Citizens United v. FEC, 558 U.S. 310, 336-337 (2010), cited by Defendants refers back to
    5    Simon & Schuster. United States v. Natl. Treas. Employees Union, 513 U.S. 454, 468-69
    6    (1995), invalidated a 1989 law that prohibited federal employees from accepting
    7    compensation for speeches or articles regardless of any connection between such works
    8    and the employee’s official duties. The statute erected a “wholesale deterrent to a broad
    9    category of expression by a massive number of potential speakers,” 513 U.S. at 467; it had
   10    nothing to do with the seizure or forfeiture of assets involving criminal conduct. United
   11    States v. Playboy Ent. Group, Inc., 529 U.S. 803, 812 (2000), concerned the
   12    Telecommunications Act’s “signal bleed” provision that required cable operators to
   13    scramble sexually explicit channels in full or limit such programming to certain hours. It,
   14    too, had nothing to do with speech integral to illegal conduct, let alone civil seizure or
   15    criminal forfeiture issues. Am. Lib. Ass’n v. Thornburgh, 713 F. Supp. 469, 484 n.19
   16    (D.D.C. 1989), vacated sub nom. Am. Lib. Ass’n v. Barr, 956 F.2d 1178 (D.C. Cir. 1992),
   17    invalidated the pretrial seizure of non-expressive assets—but only on the rationale that the
   18    seizure of those assets threatened the viability of an ongoing publishing business:
   19           Because the Court in the instant case concludes that the seizure of non-
                expressive assets—such as printing presses, bank accounts, etc.—of a
   20           business engaged in distributing expressive material may determine
                whether the business is able to continue functioning or not, the Court
   21           concludes that pre-trial seizure of non-expressive material ex parte from a
                business engaged in distributing expressive material…is unconstitutional.
   22
   23    713 F. Supp. at 484 n.19 (emphasis added). Defendants have not identified any ongoing
   24    publishing business that may be jeopardized if the accounts at issue (including IOLTA
   25    accounts) are subject to seizure. 3
   26
         3
          In early April 2018, Backpage and its CEO pleaded guilty and admitted that Backpage
   27    was involved in knowingly facilitating prostitution. Backpage ceased its operations and
         agreed to forfeit the assets at issue. (See, e.g., United States v. Backpage.com, LLC, D.
   28


                                                    -7-
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 73 of 165 Page ID #:1366




    1           As the Supreme Court has long recognized, speech facilitating criminal conduct—
    2    including adult and underage prostitution—is categorically excluded from First
    3    Amendment protection. See, e.g., Pittsburgh Press Co. v. Human Relations Comm’n, 413
    4    U.S. 376, 388 (1973) (“We have no doubt that a newspaper constitutionally could be
    5    forbidden to publish a want ad…soliciting prostitutes.”); United States v. Stevens, 559 U.S.
    6    460, 468-69 (2010) (“From 1791 to the present…the First Amendment has permitted
    7    restrictions upon the content of speech in a few limited areas” including “speech integral
    8    to criminal conduct….”); Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of N.Y.,
    9    447 U.S. 557, 563-64 (1980) (the First Amendment is inapplicable to speech proposing an
   10    illegal transaction).
   11           Nevertheless, citing three cases that involved Backpage, Defendants assert that
   12    “numerous courts have recognized that the publication of classified advertisements, even
   13    advertisements for adult services, are protected expression.” (CR 443 at 10.)           Yet
   14    Defendants’ cited cases were all decided before Backpage and its CEO pleaded guilty and
   15    admitted that, during its 14 years of existence, Backpage “derived the great majority of its
   16    revenue from fees charged in return for publishing advertisements for ‘adult’ and ‘escort’
   17    services,” and “the great majority of these advertisements are, in fact, advertisements for
   18    prostitution services….” (United States v. Ferrer, D. Ariz. CR-18-464-PHX-SPL, Doc. 7-
   19    2 (Ferrer Plea Agreement at 12-13); United States v. Backpage.com, LLC, D. Ariz. CR-18-
   20    465-PHX-SPL, Doc. 8-2 (Backpage Plea Agreement at 11).) 4
   21           One of Defendants’ cited cases, Backpage v. Dart, was dismissed as moot as a result
   22    of these guilty pleas; the only remaining issue in that case is whether Backpage’s former
   23    lawyers (Davis Wright Tremaine) should be sanctioned for perpetuating a fraud on the
   24    court. (See Ex. B (Backpage.com, LLC v. Dart, Civil No. 1:15-cv-06340 (N.D. Ill.), CR
   25
         Ariz. CR-18-465-PHX-SPL, Dkt. 8-2 at 11-12; United States v. Ferrer, D. Ariz. CR-18-
   26    464-PHX-SPL, Dkt. 7-2 at 12-14).)
         4
   27     On August 17, 2018, Backpage Sales and Marketing Director Dan Hyer pleaded guilty to
         an information charging him with a violation conspiracy, under 18 U.S.C. § 371, to commit
   28    one or more crimes in violation of § 1952 (Travel Act) and § 1956 (money laundering).
         (United States v. Hyer, D. Ariz. CR-18-422-5-SPL, Doc. 271 (“Hyer Plea Agreement”).)

                                                    -8-
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 74 of 165 Page ID #:1367




    1    244 (Order Dismissing Case); Ex. C (CR 226, Sheriff Dart’s Motion for Sanctions).)
    2    Moreover, Defendants’ cases were decided long before the emergence of voluminous
    3    evidence, outlined in the Superseding Indictment and partially summarized below,
    4    demonstrating that Backpage was a criminal enterprise that knowingly hosted
    5    advertisements for adult and underage prostitution.
    6    III.   Defendants Engaged in an Array of Business Practices Calculated to Increase
                Revenue by Increasing the Volume of Prostitution (Including Child Sex
    7           Trafficking) Ads on Backpage.
    8           In an exchange with Senior Judge David Campbell during the grand jury subpoena
    9    litigation that preceded this prosecution, then-counsel for Backpage and Ferrer (and current
   10    counsel for Defendants Lacey and Larkin) acknowledged that Defendants can be criminally
   11    liable for hosting third-party content they knew was illegal:
   12           THE COURT: If a website operator republishes an advertisement knowing,
                completely knowing and understanding that the advertisement is for
   13           underage prostitution, meeting the scienter requirement that was addressed
                in the briefing, is it Backpage’s position that that -- either that is not a crime
   14           or, if it could be characterized as a crime, it can’t be prosecuted because it’s
                committed in a First Amendment context?
   15
                MR. GRANT: To take the Court’s question, I’m assuming they have
   16           knowledge not simply because somebody submitted an ad, but they know
                something?
   17
                THE COURT: Yeah, they know something more –
   18
                MR. GRANT: Actual mens rea, actual knowledge?
   19
                THE COURT: Right. That’s my hypothetical.
   20
                MR. GRANT: So the situation of the hypothetical is if there is actual
   21           knowledge, say through participation in a venture, you’re conspiring with
                somebody, you know they posted an ad, you know the person involved is
   22           underaged, that’s a prosecutable crime, Your Honor.
   23    (Ex. D.) Against this backdrop, and the following are business practices committed with
   24    full knowledge by Defendants that Backpage was facilitating prostitution, including child
   25    sex trafficking:
   26           i.     Moderation
   27           Defendants’ cases discussing Backpage (CR 443 at 10) were all decided prior to the
   28    release of the U.S. Senate’s Permanent Subcommittee on Investigations (PSI) Report in


                                                      -9-
                                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 75 of 165 Page ID #:1368




    1    2017. That 50-page report, entitled Backpage.com’s Knowing Facilitation of Online Sex
    2    Trafficking, addressed a trove of internal Backpage documents not previously available. 5
    3    The report was accompanied by an 840-page appendix largely consisting of incriminating
    4    Backpage documents. 6 As set forth in the report, and further outlined in the Indictment
    5    and Superseding Indictment in this case, Backpage engaged in a practice of content
    6    “moderation” that involved removing terms and pictures that were particularly indicative
    7    of prostitution, including child sex trafficking, and then publishing a revised version of the
    8    ad. (See, e.g., CR 230, ¶¶ 11, 34, 68-152.)
    9           Backpage CEO Carl Ferrer described the moderation process as follows in the
   10    factual basis of his guilty plea:
   11           I have long been aware that the great majority of these advertisements are, in
                fact, advertisements for prostitution services (which are not protected by the
   12           First Amendment and which are illegal in 49 states and in much of Nevada).
                Acting with this knowledge, I conspired with other Backpage principals
   13           (including but not limited to M.L, J.L, S.S., D.H., A.P, and J.V.) to find ways
                to knowingly facilitate the state-law prostitution crimes being committed by
   14           Backpage’s customers. For example, I worked with my co-conspirators to
                create “moderation” processes through which Backpage would remove terms
   15           and pictures that were particularly indicative of prostitution and then publish
                a revised version of the ad. Such editing did not, of course, change the
   16           essential nature of the illegal service being offered in the ad—it was merely
                intended to create a veneer of deniability for Backpage. These editing
   17           practices were only one component of an overall, company-wide culture and
                policy of concealing and refusing to officially acknowledge the true nature
   18           of the services being offered in Backpage’s “escort” and “adult” ads.
   19    (United States v. Ferrer, CR 18-464-PHX-SPL, CR 7-2, Ferrer Plea Agreement at 13.)
   20           Backpage Sales and Marketing Director Daniel Hyer corroborated Ferrer’s account
   21    and described the moderation process in the factual basis of his guilty plea as follows:
   22           Over time, I also became involved (along with Ferrer, Andrew Padilla, and
                Joye Vaught) in Backpage’s efforts to “moderate” the content of the
   23           website’s escort and adult ads. Once again, I knew that the great majority of
                the ads being “moderated” were actually offering illegal prostitution
   24           services—our removal of explicit words and pictures did nothing to change
   25
                5
   26
         https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20F
   27    INAL.pdf
                6
   28
         https://www.hsgac.senate.gov/imo/media/doc/Final%20Appendix%202017.01.09.pdf

                                                     - 10 -
                                                                                  EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 76 of 165 Page ID #:1369



                the underlying nature of the services being offered. In fact, Padilla insisted
    1           that I and other Backpage employees use the term “models” in intra-company
                emails when referring to persons in Backpage ads who appeared to be
    2           underage. This was a code word intended to avoid looking bad in a lawsuit.
    3    (CR 271, Hyer Plea Agreement at 10.) In short, “moderation” involved the deliberate and
    4    knowing publication of prostitution ads.
    5           ii.    Reciprocal Link: The Erotic Review
    6           In addition to facilitating prostitution through the moderation process, in 2007
    7    Backpage established a business relationship with a known prostitution website, The Erotic
    8    Review. The Erotic Review allowed “johns” to post reviews of prostitutes, including child
    9    sex trafficking victims, on their website. (See Ex. E; an example of a Backpage posting
   10    with a link to The Erotic Review.) Around 2007, Backpage recognized inserting links to
   11    The Erotic Review in Backpage postings would increase ad revenue. Backpage paid David
   12    Elms, The Erotic Review’s owner, as much as $10,000 per month for this reciprocal link
   13    relationship. (See, e.g., Ex. F; invoice to Elms). Backpage insisted that Elms disguise the
   14    name of The Erotic Review as Elms Website Technologies in an effort to conceal the nature
   15    of The Erotic Review and Backpage’s financial relationship with The Erotic Review.
   16           Hyer described Backpage’s relationship with The Erotic Review in the factual basis
   17    of his guilty plea as follows:
   18           Among other things, the true nature of the ads was obvious and we sometimes
                used ads appearing on The Erotic Review (a website where customers would
   19           post “reviews” of their encounters with prostitutes, including descriptions of
                prices charged for particular sex acts) as the source of the content for the new
   20           Backpage ads we were creating.
   21    (CR 271, Hyer Plea Agreement at 9.)
   22           As early as 2007, the subject of The Erotic Review was raised at management
   23    meetings attended by Defendants Larkin and Spear. Two years after the establishment of
   24    the business relationship between TER and Backpage, Elms was arrested in 2009. The
   25    arrest was reported on by the alternative weekly newspaper The New Times (then owned
   26    by Defendants Lacey and Larkin) which characterized The Erotic Review as “the
   27    Amazon.com of prostitution.” (Ex. G.) Following Elms’ arrest, Larkin notified Spear and
   28    Ferrer by email about the arrest with a subject line of “johns accused of favorably rating


                                                     - 11 -
                                                                                  EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 77 of 165 Page ID #:1370




    1    escorts on Erotic Review in exchange for discounts.” (Ex. H.) Backpage’s relationship
    2    with The Erotic Review continued after Elms’ arrest until approximately February 2011.
    3    (See Ex. I; email from Andrew Padilla.) By inserting The Erotic Review links in Backpage
    4    postings, Backpage was knowingly facilitating prostitution.
    5           On March 1, 2011, Larkin, Lacey, Ferrer, Spear and attorney Hemu Nigam met with
    6    representatives of the National Center for Missing and Exploited Children (“NCMEC”) in
    7    Alexandria, Virginia. During that meeting, NCMEC staff provided a PowerPoint that
    8    detailed how The Erotic Review links were inserted into Backpage ads that featured child
    9    sex trafficking victims. (See Ex. E.) The Backpage participants remained silent about their
   10    experience with The Erotic Review; at most, Larkin told NCMEC CEO Ernie Allen that
   11    [Backpage] “has nothing to do with Erotic Review.” (Ex. J; Mar. 1, 2011 email from Ernie
   12    Allen.)       Nevertheless, Backpage’s approximately four-year reciprocal link business
   13    relationship with The Erotic Review further demonstrates that Backpage knowingly
   14    facilitated prostitution. (See also CR 230, ¶¶ 45-58.)
   15           iii.      Aggregation/Pre-boarding
   16           Backpage also promoted illegal prostitution by engaging in a practice known within
   17    Backpage corporate offices as “aggregation” or “pre-boarding.” This was accomplished
   18    by identifying prostitutes advertising on other websites. Backpage would then post a free
   19    ad and contact the pimp or prostitute and solicit them to Backpage with the incentive of a
   20    free ad for six weeks (or a similar financial incentive). (See CR 230, ¶¶ 35-44.)
   21           Hyer explained the process in the factual basis of his guilty plea as follows:
   22           In general, this process consisted of identifying so-called “escort” and
                “adult” ads on other websites and creating ads on Backpage for the women
   23           depicted in those ads in the hope of securing their future business. These
                aggregation efforts, which I discussed on multiple occasions with my bosses
   24           Carl Ferrer and Scott Spear, resulted in large revenue and traffic growth for
                Backpage. As a result, Ferrer and Spear authorized the expansion of the
   25           aggregation team I was supervising and authorized me to repeat the
                aggregation process (which was initially concentrated in Dallas) in other
   26           major U.S. markets.
   27    (CR 271, Hyer Plea Agreement at 9.)
   28           In short, by copying (or aggregating) the ad from a competing prostitution website


                                                     - 12 -
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 78 of 165 Page ID #:1371




    1    and imposing the Backpage banner on the ad, and in some cases, inserting The Erotic
    2    Review link, Backpage was knowingly facilitating prostitution.
    3           iv.    Affiliate Program
    4           Backpage also engaged in another business practice by entering into a financial
    5    arrangement with “affiliates” or “super affiliates” like “Dollar Bill,” an individual who
    6    earned fees for knowingly arranging for prostitutes and pimps to post ads on Backpage.
    7    (See CR 230, ¶¶ 59-67.)
    8           In sum, the business practices detailed above (moderation, reciprocal link,
    9    aggregation, and affiliate programs) clearly were ventures to facilitate prostitution.
   10           v.     Concealment Money Laundering
   11           By 2015, the major credit card companies stopped processing payments for
   12    Backpage and some banks closed Backpage’s accounts out of concern they were being
   13    used for illegal purposes. (CR 230, ¶¶ 182-183.) In response, Defendants pursued an array
   14    of money laundering strategies. These included: (a) instructing customers to send checks
   15    and money orders to a particular Post Office box, depositing those payments in bank
   16    accounts held in the name of entities with no apparent connection to Backpage, and then
   17    giving customers a corresponding “credit” on Backpage to purchase new ads; (b) wiring
   18    the proceeds of Backpage’s business to bank accounts held in foreign countries and then
   19    redistributing the funds to certain Defendants (as compensation) or redepositing the funds
   20    in bank accounts held in the United States (to conceal the nature of those funds and promote
   21    Backpage’s ongoing operations); and (c) converting customer payments, and the proceeds
   22    of Backpage’s business, into cryptocurrencies. (CR 230, ¶¶ 184-194.)
   23           Ferrer described the actions Defendants took to conceal from conventional banks
   24    the fact that transactions were being processed for payment to Backpage as follows:
   25           In addition to conspiring to knowingly facilitate the state-law prostitution
                offenses being committed by Backpage’s customers, I also conspired with
   26           other Backpage principals (including but not limited to M.L, J.L, S.S., J.B.,
                and D.H.) to engage in various money laundering offenses. Since 2004,
   27           Backpage has earned hundreds of millions of dollars in revenue from
                publishing “escort” and “adult” ads. Over time, many banks, credit card
   28           companies, and other financial institutions refused to do business with

                                                    - 13 -
                                                                                  EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 79 of 165 Page ID #:1372



                Backpage due to the illegal nature of its business. In response, I worked with
    1           my co-conspirators to find ways to fool credit card companies into believing
                that Backpage-associated charges were being incurred on different websites,
    2           to route Backpage-related payments and proceeds through bank accounts
                held in the name of seemingly unconnected entities (including but not limited
    3           to Posting Solutions, Website Technologies, and Cereus Properties), and to
                use cryptocurrency-processing companies (including but not limited to
    4           CoinBase, GoCoin, Paxful, Kraken, and Crypto Capital) for similar
                purposes.
    5
         (United States v. Ferrer, CR 18-464-PHX-SPL, CR 7-2, Ferrer Plea Agreement at 13-14.)
    6
                The foregoing is not meant to provide a complete account of the evidence and legal
    7
         theories that the government intends to present to the Court in any future proceedings, or
    8
         at trial, in this case. Rather, the government offers the above summary to illustrate many
    9
         of the reasons why Defendants’ case citations in the “Joint Status Report” are inapposite,
   10
         and why Defendants’ request for a continuance lacks merit.
   11
         IV.    The Public and the Victims Have a Statutory Right to “Proceedings Free From
   12           Unreasonable Delay.”
   13           Defendants’ requested continuance should be denied for a further reason: The public
   14    and the victims have a right conferred by statute to “proceedings free from unreasonable
   15    delay.” 18 U.S.C. § 3771(a)(7) (the “Crime Victims’ Rights Act” or “CVRA”); see also
   16    18 U.S.C. § 3161(h)(7)(A).      The Superseding Indictment contains 17 select victim
   17    summaries. (CR 230, ¶¶ 160-176.) Of these victims, at least five were juveniles when they
   18    were trafficked on Backpage. (CR 230, ¶¶ 163, 164, 167, 169, 172.) Four of the victims
   19    were murdered or killed as a result of being trafficked on Backpage, and their surviving
   20    family members or lawful representatives stand in their shoes for purposes of the CVRA.
   21    18 U.S.C. § 3771(e)(2)(B). (CR 230, ¶¶ 165, 173, 174, 175.) The victims’ statutory
   22    rights—and their need for an expeditious resolution of this prosecution—strongly militates
   23    against further delay.
   24                                           Conclusion
   25           The government incorporates by reference its January 18, 2019 Status Report (CR
   26    444), which summarizes early and extensive efforts to provide Defendants with discovery,
   27    including the production of more than seven million documents and detailed indices by
   28    May 2018, subsets of “hot documents” tailored to each Defendant, meetings with


                                                    - 14 -
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 80 of 165 Page ID #:1373




    1    prosecutors to review the government’s evidence, and access to DOJ e-discovery personnel
    2    to assist with technical questions regarding the government’s productions.
    3          For all of the foregoing reasons, Defendants’ request for a four-month continuance
    4    should be denied.
    5
    6          Respectfully submitted this 23rd day of January, 2019.
    7                                             ELIZABETH A. STRANGE
                                                  First Assistant United States Attorney
    8                                             District of Arizona
    9
                                                  s/_Kevin M. Rapp
   10                                             KEVIN M. RAPP
                                                  MARGARET PERLMETER
   11                                             PETER S. KOZINETS
                                                  ANDREW C. STONE
   12                                             JOHN J. KUCERA
                                                  Assistant U.S. Attorneys
   13
                                                  BRIAN BENCZKOWSKI
   14                                             Assistant Attorney General
                                                  Criminal Division, U.S. Department of Justice
   15
                                                  REGINALD E. JONES
   16                                             Senior Trial Attorney
                                                  U.S. Department of Justice, Criminal Division
   17                                             Child Exploitation and Obscenity Section
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                   - 15 -
                                                                               EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 81 of 165 Page ID #:1374




    1                                      Certificate of Service
    2    I hereby certify that on this date, January 23, 2019, I transmitted the foregoing under-seal
    3    document for filing to the Clerk of the United States District Court and sent a copy via
         electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
    4    Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
         pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
    5    Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
         Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
    6    tbienert@bmkattorneys.com,                                   tbisconti@bmkattorneys.com,
         kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
    7    Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
         mlp@pdlaw.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
    8    Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
         Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
    9    MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
         3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
   10    Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
         Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
   11    Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
         Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
   12    Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
         Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
   13    gkp@birdmarella.com.

   14    s/ Angela Schuetta_____
   15    Angela Schuetta
         U.S. Attorney’s Office
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                    - 16 -
                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 82 of 165 Page ID #:1375



                              INDEX OF EXHIBITS


   Exhibit A        November 16, 2018 Letter to Mike Piccarreta from U.S.
                    Attorney


   Exhibit B        Order Dismissing Backpage v. Dart Litigation as Moot


   Exhibit C        Sheriff’s Motion for Sanctions Against Backpage and Its
                    Attorneys in Backpage v. Dart


   Exhibit D        February 22, 2017 Transcript Excerpts re Grand Jury 16-4
                    Motion to Compel and Cross-Motion to Quash Grand Jury
                    Subpoena


   Exhibit E        National Center of Missing and Exploited Children PowerPoint
                    entitled “Backpage Advertisements and The Erotic Review”


   Exhibit F        January 1, 2008 Invoice from Elms Web Services, Inc.


   Exhibit G        February 17, 2009 Phoenix New Times Article
                    “TheEroticReview.com” Founder David Elms Arrested in
                    Phoenix, Suspected of Trying to Hire Killer


   Exhibit H        May 11, 2009 Email to Scott Spear from Jim Larkin


   Exhibit I        February 18, 2011 Email from Andrew Padilla


   Exhibit J        March 1, 2011 Email from Ernie Allen to Brad Myles


                                                                        EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 83 of 165 Page ID #:1376




   Exhibit K        November 7, 2018 Email from Amanda Wick to Mike Piccareta




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 84 of 165 Page ID #:1377




                         Exhibit A




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 85 of 165 Page ID #:1378




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 86 of 165 Page ID #:1379




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 87 of 165 Page ID #:1380




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 88 of 165 Page ID #:1381




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 89 of 165 Page ID #:1382




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 90 of 165 Page ID #:1383




                         Exhibit B




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY
      Ca                Document 36-1 Filed 01/31/19 Page 91 of 165 Page ID #:1384



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

   BACKPAGE.COM, LLC,

                      Plaintiff,                           Civil No. 1:15-cv-06340

          v.                                               Judge John J. Tharp, Jr.

   THOMAS J. DART, Sheriff of Cook County,
   Illinois,

                      Defendant.


                                                 ORDER

   The defendant’s motions to dismiss the case [222] and to dissolve the preliminary injunction
   entered on December 23, 2015 [223] are granted. Accordingly, the case will be terminated on the
   docket. The defendant’s motion for sanctions [226] remains pending, however, with briefing to
   be completed on the schedule previously entered by the Court.

                                             STATEMENT

           In the wake of guilty pleas entered by the plaintiff in this case, Backpage.com LLC, and
   its CEO, Carl Ferrer, to federal charges of money laundering conspiracy and conspiracy,
   respectively, Sheriff Dart has moved to dismiss this case as moot and to dissolve the preliminary
   injunction entered by this Court on December 23, 2015. At a hearing conducted on April 26,
   2018, a briefing schedule was set; Backpage’s response to the Sheriff’s motions was due on May
   17, 2018, with the Sheriff’s reply due on May 31, 2018. Backpage filed neither a response nor a
   motion to extend the time to respond and has therefore forfeited its claim. Boogaard v. National
   Hockey League, --- F.3d ---, 2018 WL 2377803 (7th Cir. May 25, 2018).

            In any event, the Court agrees with the Sheriff that this case is moot in light of the guilty
   pleas entered by Backpage and Ferrer, and the plea agreements they entered into with the United
   States. 1 In its guilty plea, Backpage admitted, among other things, that Backpage executives
   conspired to find ways to knowingly facilitate the state-law prostitution crimes being committed
   by Backpage’s customers and to launder the hundreds of millions Backpage earned by
   facilitating the unlawful publishing of ads for prostitution offenses. Backpage Plea Agreement at
   ¶ 10.a., ECF No. 8-1, Case. No. 18-cr-465 (D. Ariz.). Ferrer, in his plea agreement,
   acknowledged that he had participated in the Backpage conspiracy. Ferrer Plea Agreement at

          1
             “Courts may take judicial notice of court filings and other matters of public record when
   the accuracy of those documents reasonably cannot be questioned.” Parungao v. Cmty. Health
   Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017).



                                                                                          EXHIBIT C
Case 2:18-mj-02875-DUTY
      Ca                Document 36-1 Filed 01/31/19 Page 92 of 165 Page ID #:1385



   ¶ 10.a, ECF No. 7-1, Case. No. 18-cr-465 (D. Ariz.). Ferrer agreed, among other things, “to
   immediately shut down the website www.backpage.com (‘Backpage’) in the United States and
   all other countries in which the website operates” and to the “surrendering to the United States
   the registration account, including login and password information, for the www.backpage.com
   domain name necessary to operate the various Backpage websites and providing technical
   assistance to the United States to effectuate the shutdown.” Id. at ¶ 3.a. Backpage, for its part,
   agreed that it would “cease to exist or operate.” Backpage Plea Agreement at ¶ 3.d. Ferrer and
   Backpage each agreed to forfeit any interest in the website (or any of dozens of related websites)
   as well as various bank accounts and other assets of the company. In short, the plea agreements
   effectively ended the operational existence of Backpage. 2

           Backpage’s shutdown renders this case moot. Backpage’s claim in this case is that Sheriff
   Dart violated Backpage’s First Amendment speech rights by attempting to coerce third parties—
   specifically, credit card companies—not to process payments for advertising on the web site.
   Backpage characterized the Sheriff’s actions as a prior restraint on speech, but with its shutdown
   there is nothing left to restrain. Backpage’s shutdown would not necessarily moot its claim if it
   were seeking damages, of course, but in an effort to narrow discovery in the case, Backpage
   previously disavowed any claim for damages and filed an amended complaint seeking only
   injunctive relief. See Backpage Motion for Leave to Amend, ECF No. 167, at ¶ 4; Tr. 8/9/16,
   ECF No. 174, at 4:4-13; Amended Compl., ECF No. 173, at 20-21 (“Prayer for Relief,” seeking
   no damages). 3 But the injunction that Backpage seeks can no longer do it any good. Now that it
   is operationally defunct, no one—not credit card companies or anyone else—can do business
   with Backpage and Backpage is of course out of the business of providing advertising for
   prostitution services. An injunction would therefore change nothing. Injunction or no, there will
   be no more advertising—licit or illicit—on Backpage.com.

            As the Sheriff correctly notes, because an injunction can no longer provide any benefit to
   Backpage, its claim for injunctive relief is moot. “A court’s power to grant injunctive relief only
   survives if such relief is actually needed.” Nelson v. Miller, 570 F.3d 868, 882 (7th Cir. 2009).
   “In an action seeking only injunctive relief, this requirement ordinarily means that, once the
   threat of the act sought to be enjoined dissipates, the suit must be dismissed as moot.” Brown v.
   Bartholomew Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006). Where a company seeking
   injunctive relief has ceased to operate, its claims are ordinarily deemed to be moot. City News &
   Novelty, Inc. v. City of Waukesha, 531 U.S. 278, 285 (2001) (“a live controversy is not
   maintained by speculation that City News might be temporarily disabled from reentering a
   business that City News has left and currently asserts no plan to reenter”); Bd. of License
   Comm’rs of Town of Tiverton v. Pastore, 469 U.S. 238, 239-40 (1985). And while the criminal
   prosecutions of Backpage and its executives, and the forfeiture of Backpage’s assets, are not
   final, there is no realistic possibility that Backpage will ever resume operations; it follows as well
   that there is no realistic possibility that the Sheriff will resume his exhortations to (or, in
          2
            And, indeed, visitors to backpage.com are greeted with a notice advising that
   backpage.com and affiliated websites have been seized by the government.
          3
             Backpage also sought attorney’s fees, but “interest in attorney's fees is, of course,
   insufficient to create an Article III case or controversy where none exists on the merits of the
   underlying claim”). Lewis v. Cont'l Bank Corp., 494 U.S. 472, 480 (1990).

                                                     2

                                                                                          EXHIBIT C
Case 2:18-mj-02875-DUTY
      Ca                Document 36-1 Filed 01/31/19 Page 93 of 165 Page ID #:1386



   Backpage’s view, his coercion of) third parties not to facilitate Backpage’s crimes. There is, in
   short, “no reasonable expectation that the [alleged] wrong will be repeated.” City of Erie v. Pap’s
   A.M., 529 U.S. 277, 287 (2000). Accordingly, Backpage’s claim is moot.

           Because Backpage’s claim is moot, there is no case or controversy and this Court
   therefore lacks subject matter jurisdiction. Home Care Providers, Inc. v. Hemmelgarn, 861 F.3d
   615, 620 (7th Cir. 2017), cert. denied, 138 S. Ct. 1000, 200 L. Ed. 2d 252 (2018) (“cases that do
   not involve ‘actual, ongoing controversies' are moot and must be dismissed for lack of
   jurisdiction”). And because the case is being dismissed for lack of jurisdiction, the Court has no
   basis to continue in force the preliminary injunction previously entered. Nor could the
   preliminary injunction survive the dismissal of the case in any event. Accordingly, the
   preliminary injunction is dissolved.




   Date: May 31, 2018                                     John J. Tharp, Jr.
                                                          United States District Judge




                                                   3

                                                                                         EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 94 of 165 Page ID #:1387




                         Exhibit C




                                                                    EXHIBIT C
Case 2:18-mj-02875-DUTY
     Cas                Document 36-1 Filed 01/31/19 Page 95 of 165 Page ID #:1388



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    BACKPAGE.COM, LLC,                               )
                                                     )
                 Plaintiff,                          )      Case No. 15-cv-06340
                                                     )
          v.                                         )      Judge John J. Tharp, Jr.
                                                     )
    THOMAS J. DART, Sheriff of Cook                  )      Magistrate Judge Young B. Kim
    County, Illinois,                                )
                                                     )
                 Defendant.                          )

                            SHERIFF’S MOTION FOR SANCTIONS
                          AGAINST BACKPAGE AND ITS ATTORNEYS

                   Thomas J. Dart, Sheriff of Cook County, Illinois, by his undersigned Special

   Assistant State’s Attorneys, requests that this Court enter an order based on its inherent authority

   and pursuant to Federal Rule of Civil Procedure 26(g)(3) and 28 U.S.C. § 1927 requiring

   Backpage and its attorneys, jointly and severally, to pay Cook County, Illinois all of its

   attorneys’ fees and costs incurred in this litigation, including on appeal and in petitioning for

   certiorari, on the grounds that Backpage admitted on April 5, 2018 that its entire first

   amendment civil rights case was based on untrue facts from the beginning, and thus a hoax, a

   fraud on this Court, a fraud on the Seventh Circuit Court of Appeals and a fraud on the United

   States Supreme Court. Backpage and its attorneys also have squandered resources of the Cook

   County State’s Attorney Office, the Office of the Sheriff of Cook County and the taxpayers of

   Cook County under the guise of a civil rights plaintiff in its phony lawsuit, simultaneously

   fighting off the advances of law enforcement so that it could continue to make hundreds of

   millions of dollars from its enterprise that admittedly facilitated and promoted prostitution and

   child trafficking. In support of his motion, the Sheriff states:




                                                                                          EXHIBIT C
Case 2:18-mj-02875-DUTY
     Cas                Document 36-1 Filed 01/31/19 Page 96 of 165 Page ID #:1389



   I.     THE SIGNED PLEA AGREEMENT OF CARL FERRER,
          CEO AND OWNER OF BACKPAGE, PROVES FALSITY

                  On April 5, 2018 Carl Ferrer, CEO and owner of Backpage, entered into a plea

   agreement with the United States on behalf of himself and Backpage. See Exhibits A and B. In

   those plea agreements, Ferrer attested to facts demonstrating that the entirety of Backpage’s

   complaint against the Sheriff was a fraud from the beginning—something the Sheriff has been

   arguing since the inception of this case.

                  In the signed plea agreements, Ferrer admits the following facts regarding

   Backpage being a content provider for illegal prostitution advertisements on its website:

                  I have long been aware that the great majority of these advertisements [on
                  Backpage] are, in fact, advertisements for prostitution services (which are
                  not protected by the First Amendment and which are illegal in 49 states
                  and much of Nevada). (Ex. B, ⁋ 10(a).)

                  Acting with this knowledge, I conspired with other Backpage principals
                  (including but not limited to M.L., J.L., S.S., D.H., A.P., and J.V.) to find
                  ways to knowingly facilitate the state-law prostitution crimes being
                  committed by Backpage’s customers. Id.

                  For example, I worked with my co-conspirators to create “moderation”
                  processes through which Backpage would remove terms and pictures that
                  were particularly indicative of prostitution and publish a revised version
                  of the ad. Id.

                  These editing practices were only one component of an overall,
                  company-wide culture and policy of concealing and refusing to officially
                  acknowledge the true nature of the services being offered in Backpage’s
                  “escort” and “adult” ads.” Id.

   In addition to acknowledging that Backpage was a content provider for illegal advertisements for

   prostitution, Ferrer admitted that the reason credit cards companies stopped doing business with

   Backpage was due to the illegal nature of Backpage’s business, and not the Sheriff’s letters to the

   credit card companies:




                                                    2

                                                                                          EXHIBIT C
Case 2:18-mj-02875-DUTY
     Cas                Document 36-1 Filed 01/31/19 Page 97 of 165 Page ID #:1390



                  Since 2004, Backpage has earned hundreds of millions of dollars
                  in revenue from publishing “escort” and “adult” ads. Over time,
                  many banks, credit card companies, and other financial institutions
                  refused to do business with Backpage due to the illegal nature of
                  its business. Id.

   And on top of Backpage wrongfully accusing the Sheriff of first amendment violations,

   Backpage and its attorneys lied to this Court when stating that due to the Sheriff’s actions,

   Backpage had not been able to accept credit card payments for advertisements and was being

   crippled by the loss of income. (ECF No. 5 at p. 17.) On the contrary, Ferrer now admits:

                  In response [to the credit card companies refusing to do business with
                  Backpage], I worked with my co-conspirators to find ways to fool credit
                  card companies into believing that Backpage-associated charges were
                  being incurred on different websites, to route Backpage-related payments
                  and proceeds through bank accounts held in the name of seemingly
                  unconnected entities (including, but not limited to Posting Solutions,
                  Website Technologies, Website Technologies, and Cereus Properties) . . .
                  (Ex. B, ⁋ 10(a).)

   II.    THE ENDLESS LIES OF BACKPAGE AND ITS ATTORNEYS ARE
          WIDESPREAD, BEGINNING WITH THE COMPLAINT AND TAINTING
          THE ENTIRETY OF ITS CONDUCT THROUGHOUT THIS LITIGATION

          A.      Backpage’s complaint was a fraud when filed

                  On August 21, 2015, two weeks after the United States Senate Permanent

   Subcommittee on Investigations had issued a subpoena to Backpage requesting information

   regarding its business practices, Backpage filed suit against the Sheriff. From day one,

   Backpage’s complaint against the Sheriff was a fraud, neither grounded in fact nor law. From

   the opening salvo through the prayer for relief, Backpage painted a false picture of a first

   amendment-crusading Backpage versus a Sheriff that was trying take away the constitutional

   rights of an information platform and its posters:

                  Sheriff Dart’s actions to cripple Backpage.com and all speech through the
                  site are an especially pernicious form of prior restraint. He has achieved
                  his purpose through false accusations, innuendo, and coercion . . .

                                                    3

                                                                                         EXHIBIT C
Case 2:18-mj-02875-DUTY
     Cas                Document 36-1 Filed 01/31/19 Page 98 of 165 Page ID #:1391



                  Moreover, Sheriff Dart’s actions have not only infringed Backpage.com’s
                  right to publish and distribute speech, but the rights of millions of the
                  website’s users to post and receive protected speech. (ECF No. 1, ¶ 6.)

                  As shown in the Ferrer and Backpage plea agreements, the above factual

   assertions have always been lies; the speech at issue was never protected by the first amendment,

   and Backpage was a content provider and distributor of illegal, non-protected speech.

                   The lies in Backpage’s complaint range from Backpage stating it prohibited and

   prevented illegal content on its platform:

                  Backpage.com prohibits illegal content and activity on its website and
                  takes extensive steps to prevent such misuse, especially to guard against
                  any form of human trafficking or child exploitation (ECF No. 1, ¶ 23)

   to Backpage stating it was only a third-party content provider, not an author of the illegal

   advertisements for prostitution:

                  Sheriff Dart’s actions also violate Section 230 of the CDA, 47 U.S.C. §
                  230, as he has no right or authority to preclude or seek to prosecute
                  Backpage.com under state law for publishing third-party content (ECF No.
                  1, ¶ 56)

   to Backpage stating that it was the Sheriff’s actions that caused the credit card companies to stop

   doing business with Backpage:

                  Thus, because of Sheriff Dart’s actions, Backpage.com is barred from
                  credit card services of any of the three largest card companies [American
                  Express, Visa, Master Card] or any acquiring banks or credit processing
                  companies. (ECF No. 1, ¶ 43.)

          B.      Backpage follows up its fraudulent complaint with
                  a request for a TRO and a Preliminary Injunction

                  Not satisfied with its fraudulent request for money damages and declaratory relief

   in its Complaint, Backpage also filed an Emergency Motion for Temporary Restraining Order

   and Preliminary Injunction. (ECF No. 5.) In support of the same, Backpage attached the sworn

   declaration of Carl Ferrer (ECF No. 6), which was replete with lies:

                                                    4

                                                                                        EXHIBIT C
Case 2:18-mj-02875-DUTY
     Cas                Document 36-1 Filed 01/31/19 Page 99 of 165 Page ID #:1392



          •       Backpage.com does not dictate or require users to post any content.
                  Instead, users provide all the content for ads they post using an automated
                  interface. Ferrer Declaration, ¶ 4.

          •       Backpage.com also employs extensive, voluntary monitoring measures to
                  prevent and remove improper user postings. Ferrer Declaration, ¶ 14.

          •       The practical effect of Sheriff Dart’s and the credit card companies’
                  actions has been to cut off nearly all revenue to Backpage.com. This
                  affects not only adult ads but also other ads for dating, housing, services,
                  trades, and sales of goods, among others. Although Backpage.com allows
                  payment by bitcoin, this has accounted for a very small percentage of
                  purchase on Backpage.com. Ferrer Declaration, ¶ 27.

          •       Sheriff Dart’s actions and the termination of credit card services have also
                  harmed Backpage.com’s efforts to police and preclude improper ads.
                  Ferrer Declaration, ¶ 29.
   And those lies created the basis for this Court to enter a Temporary Restraining Order against the

   Sheriff on July 24, 2015. (ECF No. 29.)

                  After the TRO was entered by this Court, based on the misrepresentations of

   Backpage, the parties began to engage in limited discovery to determine whether a preliminary

   injunction was appropriate. In this limited discovery period, during which Backpage was

   withholding valuable information from the Sheriff, Backpage was completely stonewalling the

   United States Senate. On August 6, 2015 Backpage informed the Senate that it was refusing to

   provide any information regarding its business practices. See Backpage Answer to Subpoena,

   August 6, 2015; ECF No. 197-1 at 14. And Backpage’s attorneys in this case were aware of

   Backpage’s obstructionist conduct before the Senate as they served as Backpage’s attorneys in

   the Senate proceedings. U.S. District Court for the District of Colombia, Case No. 16-mc-00621

   at ECF No. 6 (Appearance of Robert Corn-Revere).

                  During this limited discovery period, Backpage’s lies continued. In answers to

   interrogatories, Backpage referenced the above-cited affidavit from Carl Ferrer, thereby

   perpetuating those falsehoods. Additionally, in its written response to the Sheriff’s interrogatory

                                                    5

                                                                                         EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 100 of 165 Page ID
                                  #:1393


number four, Backpage stated that after July 6, 2015 Backpage.com could no longer charge for

ads because of the Sheriff’s actions to pressure Visa and MasterCard. We now know for certain

that this is false as Backpage and Ferrer have admitted to setting up straw companies to

circumvent the credit card companies’ ban. (Ex. A, ⁋ 10(a) and Ex. B, ⁋ 10(a).)

                In preparation for the subsequent preliminary injunction hearing, Backpage’s lies

continued. In the deposition of Carl Ferrer, he perpetuated the lie that Backpage did not know

that many ads on its site were for child prostitution, for example:

       Q.       You are aware that each month hundreds of postings in Backpage’s adult
                services site likely involve minors?

       A.       No.

August 18, 2015 deposition of Carl Ferrer. But despite the lies and deceit of Backpage, this

Court correctly denied its request for a preliminary injunction. Backpage moved to stay the case

pending an appeal of the denial of its request for a preliminary injunction, and therein lied again.

Backpage told the Court that VISA and Mastercard had “cut off nearly all revenue to

Backpage.com.” As set forth above, we now know this to not be true, and to this day, neither

Backpage nor its attorneys have corrected the record.

       C.       Backpage continued its lies on appeal

                In its opening and reply briefs on appeal, the parade of lies continued. Here are

two of the most egregious:

            •   Backpage.com had a multi-tiered system to screen, block and remove
                posts that may be improper. (October 2, 2015 Opening Brief at 5, n.1.)

            •   [Sheriff] Dart cannot pursue legal claims against Backpage.com under
                state criminal or nuisance laws for allegedly aiding and abetting
                individuals who misuse the site, because the website does not cause this in
                any sense. (November 5, 2015 Reply Brief at 5.)




                                                 6

                                                                                      EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 101 of 165 Page ID
                                  #:1394


The assertion Backpage made to the Seventh Circuit that it was doing everything it could to

block prostitution ads when in fact it was helping to write them is as material of a lie as

Backpage could have made. And that its lawyers then used this lie to make an argument that

Backpage could never be liable under state criminal laws for aiding and abetting prostitution—an

argument that was clearly wrong—is exactly the type of argument that Backpage’s lawyers

should have refused to make. Their participation makes them complicit in their client’s lies.

       D.       Backpage’s lies continued throughout the litigation

                At points that Backpage and its attorneys could and should have come clean about

Backpage’s lies to this Court, they instead prolonged them. In its Motion for Partial Summary

Judgment, Backpage made the following false statements:

            •   Backpage.com also employs extensive voluntary monitoring measures to
                prevent and remove improper user postings. (ECF No. 124-1, ¶ 14.)

            •   Through its review process, Backpage.com . . . immediately reports any
                that may concern child exploitation to NCMEC (approximately 300 per
                month.) (ECF No. 124-1, ¶ 15.)

Backpage went to great lengths to fight the Sheriff’s Motion for Leave to Amend Affirmative

Defenses and spent a great deal of effort trying to undercut the importance of the Red Beauty ad

placed by a member of Sheriff’s Office. As this Court recalls, the Sheriff sought to plead the

affirmative defense of illegality, and in support provided evidence regarding Backpage sanitizing

the Red Beauty ad of references indicating the subject was a child. Backpage filed briefs and

affidavits trying to show that the Sheriff’s claims about the Red Beauty ad were false. See, e.g.,

Backpage’s May 17, 2016 Opposition to Dart’s Motion for Leave to Amend Affirmative

Defenses. (ECF No. 160.) In fact, the “evidence” provided by Backpage in support of that

argument was false, but focusing on that misrepresentation misses the larger point. The larger

point is that Backpage knew that it routinely did exactly what the Red Beauty evidence showed:

                                                  7

                                                                                       EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 102 of 165 Page ID
                                  #:1395


sanitize ads of references to the subject of the ads being children, and its tremendous efforts to

attack the Red Beauty evidence was designed to divert the Court’s attention. What Backpage

and its lawyers should have done, in fact were required to do, was come clean to the Court and

admit that it engaged in sanitization of ads, for example, by amending their false complaint.

III.   SANCTIONS AGAINST BACKPAGE AND ITS COUNSEL SHOULD BE
       AWARDED PURSUANT TO THIS COURT’S INHERENT AUTHORITY

               As this Court is aware, it has power to sanction parties and their attorneys under

several rules and statutes. See, e.g., Federal Rule of Civil Procedure 11, 26, 37 & 56 and 28

U.S.C. § 1927. In addition to these specific rule and statutory bases, the Court has inherent

authority to enter sanctions. “[I]f a court finds that fraud has been practiced upon it, or that the

very temple of justice has been defiled, it may assess attorney's fees against the responsible

party, as it may when a party shows bad faith by delaying or disrupting the litigation.” Chambers

v. NASCO, Inc., 501 U.S. 32, 46 (1991). “A court has inherent power, which is to say a common

law power, to punish by an award of reasonable attorneys’ fees or other monetary sanction . . .

misconduct by lawyers appearing before it.” Carr v. Tillery, 591 F.3d 909, 919 (7th Cir. 2010)

(citing Chambers, 501 U.S. at 43-46). The Supreme Court has made clear that “the inherent

power of a court can be invoked even if procedural rules exist which sanction the same conduct.”

Chambers, 501 U.S. at 49. This Court should use its inherent power to sanction both Backpage

and its counsel for the lies which Backpage told and which its counsel must have known were

lies when stated.

               In Chambers, the Court explained that “the District Court could have employed

Rule 11 to sanction [the plaintiff] for filing ‘false and frivolous pleadings,’ and that some of the

other conduct might have been reached through other Rules. Much of the bad-faith conduct by

[plaintiff], however, was beyond the reach of the Rules; his entire course of conduct throughout

                                                  8

                                                                                        EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 103 of 165 Page ID
                                  #:1396


the lawsuit evidenced bad faith and an attempt to perpetrate a fraud on the court, and the conduct

sanctionable under the Rules was intertwined within conduct that only the inherent power could

address. In circumstances such as these in which all of a litigant's conduct is deemed

sanctionable, requiring a court first to apply Rules and statutes containing sanctioning provisions

to discrete occurrences before invoking inherent power to address remaining instances of

sanctionable conduct would serve only to foster extensive and needless satellite litigation, which

is contrary to the aim of the Rules themselves.” Id. at 50–51 (citations omitted).

                 In Reichmann v. Neumann, 553 F. Supp. 2d 307, 327–28 (S.D.N.Y. 2008), the

court entered a sanction pursuant to the court’s inherent authority requiring plaintiff and his

attorneys to pay the defendant’s costs and attorneys’ fees where plaintiff’s attorneys “did not

reasonably question [plaintiff] or investigate the support for his claims, even as the facts he

alleged grew more and more implausible.”

                 In In re Narragansett Clothing Co., 143 B.R. 582 (Bankr. D.R.I. 1992), the court

granted a motion for sanctions against the bankruptcy trustee and his attorney. The court

reasoned that “at no time during the pleading and pre-trial stage, nor at the hearing on the merits,

has there been any discernable or justifiable reason for the Trustee to litigate this matter. While

[the court did] not, with the benefit of hindsight, like to second guess the litigants in such

matters, here, with or without hindsight, there was never any reasonable basis upon which the

Trustee should have incurred legal expense to the estate in litigating this matter. Because of the

total absence of any merit in the Trustee's position, [the] motion for sanctions is granted, and the

full amount of its necessary and reasonable attorneys' fees herein are awarded against the Trustee

and his attorneys, and payment of said sanctions, of course, should not come from estate funds.”

Id. at 583–84.



                                                  9

                                                                                        EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 104 of 165 Page ID
                                  #:1397


               In In re Evergreen Sec., Ltd., 384 B.R. 882, 937 (Bankr. M.D. Fla.), aff'd, 391

B.R. 184 (M.D. Fla. 2008), aff'd, 570 F.3d 1257 (11th Cir. 2009), the court awarded as sanctions

“the amount of $371,517.69, representing approximately fifty-five percent of Evergreen's fees

and costs incurred in the recusal litigation” to be paid by the party who filed the motion to recuse

and his law firm, jointly and severally. The court explained that in filing motion for recusal of

judge, disqualification of Chapter 11 debtor's counsel and his law firm, and revocation of all

orders entered in main case and proceedings involving their clients, attorneys and law firms

engaged in “bad faith,” as warranted imposition of sanctions pursuant to court’s inherent powers,

section of Bankruptcy Code authorizing court to issue any order necessary or appropriate to carry

out provisions of title 11, and Bankruptcy Rule 9011. Id. Attorneys and firm “conducted no

reasonably thorough and objective investigation of the actual facts” instead constructing their

motion from “gossip, hearsay, untruths, and assumptions,” so that every allegation in the motion

was objectively frivolous, they relied on inapposite and inflammatory case law to support the

motion, namely, case law involving criminal investigations of judges, and they filed the motion

for improper purposes of delaying matters in debtor's case, harassing the court, debtor and

debtor's attorneys and punishing the court for unfavorable rulings. Id. at 932.

               As seen in the above-cited cases, when a party and its counsel perpetuate a

meritless case based upon bald-faced lies, the Court should impose sanctions against the party

and its lawyers for engaging in such egregious conduct. As seen in the fact section above and in

the sections immediately below, Backpage lied to this Court and its attorneys perpetuated those

lies when they should have instead brought those lies to the Court’s attention so that it could

properly and timely address them.




                                                10

                                                                                      EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 105 of 165 Page ID
                                  #:1398


       A.      The Court should use its inherent authority to sanction Backpage

               Here, Backpage repeatedly lied to this Court about numerous issues, the most

mendacious of which are Backpage’s statements that: (1) it did not “sanitize” or “moderate” the

ads on its website that were, prior to sanitization or moderation, clearly for adult prostitution or

child prostitution; (2) that VISA and Mastercard ceased doing business with it because of the

letters sent by the Sheriff; and (3) that it was unable to process credit card transaction or

otherwise be paid for ads placed on its website. These lies caused the Seventh Circuit to order

that this Court enter a preliminary injunction, the Supreme Court to deny a certiorari petition,

and caused this Court to rule against the Sheriff on several motions and allow this case to go on

for more than another year. This Court should find that Backpage perpetrated a fraud on the

Court, and that under its inherent authority, sanctions should be awarded to the Sheriff in the

amount of the reasonable attorneys’ fees for his entire representation in this matter. See

Reichman, 553 F. Supp. 2d at 319 (plaintiff in breach of contract case sanctioned where he

brought claim knowing that the dispute had been settled and only dismissed case when

documents showed up that completely foreclosed his claim).

       B.      The Court should sanction Backpage’s counsel

               Backpage’s counsel may well have known all along about their client’s lies, but

even if not, they were presented with an abundance of opportunities from very early on in this

case to know that their client was lying to the Court about the critical issues. They then either

learned of these lies but did nothing or stuck their heads in the sand. “Sticking

one's head in the sand is more than undignified. It is sanctionable. In this case appellees'

attorneys' fees are an appropriate sanction; these are costs that would not have been incurred but

for a doomed appeal, and the expense should be borne by the side that created them.” Khalil v.



                                                  11

                                                                                        EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 106 of 165 Page ID
                                  #:1399


Town of Cicero, 916 F.2d 715 (7th Cir. 1990) (imposing sanctions under Rule 37). See also City

of Livonia Employees’ Retirement System v. Boeing Co., 306 F.R.D. 175, 181 (N.D. Ill. 2014)

(Rule 11); Paniagua v. Max 18, Inc., No. 11 C 03320, 2013 WL 5907893, *8 (N.D. Ill. Nov. 4,

2013) (Rule 11). The following chronology paints the picture of why and when Backpage’s

counsel knew or should have known that their client was lying to the Court:

               In April 2015, the United States Senate, through the Permanent Subcommittee on

Investigations (the “Subcommittee”), requested an interview to discuss Backpage’s business

practices. ECF No. 197-1 at 14. On June 19, 2015, after two months of negotiations with

Backpage’s counsel over specific topics the Subcommittee wished to discuss, the Subcommittee

interviewed Elizabeth McDougall, Backpage’s general counsel. Id. During that interview,

McDougall would not answer critical questions regarding Backpage’s procedures for screening

for illegal content. Id. This was the first red flag that gave an indication that Backpage’s

procedures may be less than legal.

               On July 7, 2015, two weeks before Backpage filed its complaint against the

Sheriff, the Subcommittee issued a subpoena to Backpage, seeking, among other things,

documentation regarding its screening process and data retention policies. Id. On August 6,

2015, a few weeks prior to the preliminary injunction hearing in this case, Backpage sent the

Subcommittee a letter stating it was refusing to answer its subpoena. Id. Red Flag Number Two.

               On August 13, 2015 the Subcommittee subpoenaed two Backpage employees,

Andrew Padilla—the head of Backpage’s moderation department—and Joye Vaught—the

supervisor in charge of training Backpage’s moderators (not coincidentally, on information and

belief, two of the people that Carl Ferrer alleges he conspired with, see Plea Agreement at Ex. B

at ⁋ 10(a))—to discuss their job duties. ECF No. 192-1 at 14—15. Instead of answering the



                                                 12

                                                                                      EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 107 of 165 Page ID
                                  #:1400


Subcommittee’s questions, both individuals hired an attorney and refused to answer, invoking

their fifth amendment privilege, stating their answers might tend to incriminate them. Id. at 15.

Red Flag Number Three.

               On October 1, 2015 the Subcommittee issued a new, more targeted subpoena,

focusing on Backpage’s moderation efforts, including information related to editing or

modifying of ads prior to publication—the very information that would have destroyed

Backpage’s argument of immunity under the Communications Decency Act. Id. Backpage

answered by providing twenty-one pages of publicly available documents and writing a letter

stating it refused to provide any relevant documents, citing first amendment objections. Id. Red

Flag Number Four.

               The Subcommittee informed Backpage that its objection was without merit and

ordered Backpage to comply by November 12, 2015. Id. at 16. Additionally, the Subcommittee

subpoenaed Carl Ferrer to testify before the Subcommittee on November 19, 2015. Id. Not

surprisingly, Backpage refused to answer the subpoena and Carl Ferrer did not show up at the

Subcommittee’s hearing as he had fled the country. Id.; ECF No. 126. Red Flag Number Five.

               On November 30, 2015 the Seventh Circuit reversed this Court’s decision

regarding the preliminary injunction, finding that “it is unclear that Backpage is engaged in

illegal activity.” Backpage.com, LLC v. Dart, 807 F.3d 229, 233 (7th Cir. 2015) (emphasis

added). Given that Backpage was refusing to answer subpoenas regarding its moderation

processes, and its employees were invoking their fifth amendment privileges against self-

incrimination with regard to those processes, it was becoming clear that “illegal activity” may be

at the heart of Backpage’s functions.




                                                13

                                                                                     EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 108 of 165 Page ID
                                  #:1401


               On March 11, 2016 Backpage filed a Motion for Partial Summary Judgment,

stating that there was no need for the parties to engage in further discovery. ECF No. 124.

Again, Backpage was pushing to cover up its “illegal activity,” as it did not want the Court to

allow the Sheriff to see discovery which would demonstrate that the entire case against the

Sheriff was a farce.

               On March 29, 2016 the Subcommittee filed its Application to Enforce Subpoena

Duces Tecum with the U.S. District Court for the District of Columbia, and Backpage through its

counsel (the same counsel that is representing Backpage in this case) filed its opposition to the

same. ECF No. 197-1 at 16—17; U.S. District Court for the District of Colombia, Case No. 16-

mc-00621 at ECF No. 6 (Appearance of Robert Corn-Revere). Red Flag Number Six.

               On March 30, 2016, the Court denied Backpage’s Motion for Summary Judgment

without prejudice and ordered the parties to brief any disputed discovery issues. ECF No.

137. On April 6, 2016 the Sheriff filed a Bench Memorandum, arguing he was entitled to

discovery on, among other things: (1) Backpage’s purported damages, specifically requesting

information on lost profits and any illegal contracts for prostitution, as Backpage should not be

compensated for the same; and (2) Backpage’s moderation practices to show the illegality of

Backpage’s business. ECF No. 143.

               On April 20, 2016 Backpage filed a response to the Sheriff’s Bench

Memorandum, arguing Backpage should not have to turn over moderation discovery as the

Communication Decency Act provides immunity for Backpage as a platform provider. ECF No.

153. This argument by Backpage’s attorneys was disingenuous at best, as by now they had to

know that Backpage was a part author in a great majority of the prostitution ads on the website,

thereby losing any possible immunity under the CDA. As of this date, at the very latest,



                                                14

                                                                                     EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 109 of 165 Page ID
                                  #:1402


Backpage’s attorneys were at best practicing willful indifference to Backpage’s actions, because

if its attorneys did not know that Backpage was authoring ads for prostitution, that is due to their

intentionally turning a blind eye to all of the evidence in front of them.

               On April 21, 2016, as part of the Sheriff’s Motion for Leave to Amend

Affirmative Defenses, the Sheriff informed the Court about the Red Beauty Investigation, during

which the Sheriff gained first-hand knowledge of Backpage’s sanitization process, proving that

Backpage was not just an information platform provider but an author of ads purporting to

prostitute children. ECF No. 155. Rather than acknowledging Backpage’s conduct, Backpage’s

attorneys accused the Sheriff of creating fake ads that failed to demonstrate any sanitization.

ECF No. 160. This was obviously false and provides further evidence that Backpage’s attorneys

were either covering up their clients’ illegal actions or purposefully sticking their heads in the

sand.

               On May 17, 2016 Backpage’s attorneys filed an opposition brief with the Court,

arguing that the Sheriff should not be allowed to amend his affirmative defenses as the Sherriff’s

defense on illegality was “futile” because the Sheriff’s “proposed illegal conduct defense directly

violates [the CDA].” Id. Again, by now, Backpage’s attorneys should have known that this was

untrue.

               On August 2, 2016 Backpage sought leave to file a first amended complaint,

abandoning its request for monetary damages. ECF No. 167. Backpage and its attorneys knew

that it needed to drop the claim for money damages, otherwise the Court would allow discovery

into Backpage’s purported lost profits, and its moderation practices for purposes of determining

which “contracts” were illegal (i.e., payments for ads for prostitution). ECF No. 141 (Transcript

from March 30, 2016). Backpage knew that if it allowed the Sheriff to dig into its lost profits



                                                 15

                                                                                       EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 110 of 165 Page ID
                                  #:1403


claim, the Sheriff would learn (1) that Backpage never stopped making money through Visa and

MasterCard, and therefore the entire basis for its requested injunctive relief—that Backpage was

stopped from doing business with Visa and Master Card—was a sham; (2) that Backpage was a

content provider and could never have any protections under the CDA; and (3) that Backpage

was laundering money through straw entities.

               On August 5, 2016 the district court in the Senate Action granted enforcement of

the Subcommittee’s subpoena, rejecting Backpage’s first amendment argument. Senate

Permanent Subcomm. v. Ferrer, 199 F. Supp. 3d 125 (D.D.C. 2016), vacated as moot sub nom.

Senate Permanent Subcomm. on Investigations v. Ferrer, 856 F.3d 1080 (D.C. Cir. 2017). Over

the course of the next three months, Backpage engaged in legal theatrics, requesting appeals and

stays from the district court’s enforcement order. ECF No. 197-1 at 17—18. Finally, after all

appeals and stays were exhausted, Backpage started turning over documents. Id. at 18. By the

end of 2016, Backpage had turned over more than five hundred thousand pages of documents in

response to the Subcommittee’s subpoena. Id. at 20.

               On August 9, 2016 Backpage again requested that this Court proceed with

summary judgment proceedings, stating the “Court should reject the Sheriff’s arguments

[regarding needing additional discovery] again and move this case forward to consideration and

briefing of summary judgment on liability and declaratory relief.”

               On September 26, 2016 and December 23, 2016, Carl Ferrer was indicted in the

State of California for taking part in a pimping conspiracy and money-laundering conspiracy.

Ex. C. The December indictment detailed efforts that Backpage had undertaken to set up sham

companies to bypass detection by American Express. Id. According to the indictment, in May

of 2015, in only the State of California, Backpage was able to conduct $48,288.25 worth of



                                               16

                                                                                   EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 111 of 165 Page ID
                                  #:1404


transactions, even though American Express had ceased processing Backpage transactions on

May 1, 2015. Id. Attorneys for Backpage in this case also represented Carl Ferrer in the

indictment proceedings. Ex. D.

               At this point there is direct evidence, known to Backpage’s attorneys, that

Backpage and its CEO, Carl Ferrer, had lied to this Court. Specifically, in paragraph 4 of both

the complaint and the amended complaint, which was filed just prior to the indictments,

Backpage stated that due to the Sheriff’s letters, American Express, Visa and Master Card all

blocked use of their cards for any and all purchases on the website. ECF No. 1; ECF No. 173. If

Backpage was circumventing the blocks being administered by the credit card companies, and

still using American Express, Visa and Master Card to accept payment, this directly affects

Backpage’s theory of causation and its requests for relief. Specifically, if Backpage was still

running transactions through the credit card companies, albeit illegally, Backpage was never

suffering the harm it alleged in its complaint.

               Instead of bringing the above to this Court’s attention, as they were obligated to

do, Backpage’s attorneys chose to do nothing, except press forward with Backpage’s request for

summary judgment. In fact, since learning that Backpage had lied in the amended complaint

pending before this Court, Backpage sought summary judgment or a summary judgment hearing

on four separate occasions. See Opposition to Defendant’s Motion for Leave to File Sur-

Response Opposing Backpage’s Motion to Renew Summary Judgment Proceedings (November

23, 2016) (ECF No. 191) (stating “the Court should set a hearing on the Plaintiff’s motion for

summary judgment at the earliest possible date”); Opposition to Suggestion of Mootness

(February 21, 2017) (ECF No. 196) (stating the Court should “hold this case is moot and

expeditiously proceed to Plaintiff’s motion for summary judgment”); Plaintiff’s Motion for



                                                  17

                                                                                     EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 112 of 165 Page ID
                                  #:1405


Sanctions Based on Sheriff Dart’s Fraud on the Court (December 15, 2017) (ECF No. 205)

(stating that Backpage seeks an order requiring that “[a] schedule be set for briefing and

argument on Plaintiff’s motion for summary judgment,” even though it was completely unrelated

to the motion it filed); Plaintiff’s Reply to Sheriff Dart’s Opposition to Motion for Sanctions

Based on Sheriff Dart’s Fraud on the Court (February 2, 2018) (ECF No. 214) (“Backpage filed

its Motion for Sanctions and asked this Court to order … a briefing schedule for resolution of the

case on summary judgment”). Once Backpage’s attorneys learned that the factual basis for the

entire amended complaint was false, namely that Backpage was still actively using credit cards

to pay for services on its website, they had a duty and an obligation to inform the Court and the

Sheriff’s attorneys of the same, at a minimum, by amending their errant pleading. Instead, they

ran from that obligation, and pushed this Court for an entry of summary judgment in their

client’s favor, even though such a judgment would have been based on a fraud.

               On January 19, 2017 after reviewing documentation provided and testimony

regarding Backpage’s business practices, the Subcommittee issued a report from its investigation

titled Backpage.com’s Knowing Facilitation of Online Sex Trafficking. ECF No. 197-1. In the

report the Subcommittee found that Backpage had knowingly concealed evidence of criminality

by systematically editing its adult ads, and that it knowingly facilitated prostitution and child

trafficking. Id.

               On September 15, 2017, the Sheriff sought leave to issue subpoenas to discover

evidence proving that Backpage has been and is engaged in criminal activities, including the

solicitation of prostitutes and creation of advertisements for prostitution. ECF No. 201. The

evidence was discovered in the Philippines in a non-related case. Id. The Sheriff explained in

his motion that based on the date range of a few of the incriminating documents that were



                                                 18

                                                                                       EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 113 of 165 Page ID
                                  #:1406


available from the docket in Backpage’s case against Missouri Attorney General Hawley, it

appeared that Backpage was sanitizing ads of their criminal content in 2015 and 2016, the same

time it was telling this Court that it was not. Id.

               In response to the Sheriff’s request, Backpage’s attorneys did not tell this Court

about any of the evidence that they had discovered over the course of the last eighteen months,

but rather, pushed forward and continued to argue that the Court should reject the issue raised in

the Sheriff’s motion as those issues already had been considered by the Court. ECF No. 204.

               Counsel for Backpage, throughout the course of this litigation, their representation

of Backpage in the Subcommittee proceedings, and their representation of Carl Ferrer in his

California criminal proceedings, learned of information disproving the facts alleged by Backpage

in its amended complaint. At the very least, counsel for Backpage, in this case, learned that (1)

Backpage, even after the attempted ban by the credit card companies, was still able to use credit

cards to process payments for services provided through Backpage.com; and (2) Backpage was

sanitizing its ads such that it was an information content provider, and not afforded protections

by the Communications Decency Act. Even with such knowledge, they performed no

investigation into the same, and failed to inform the Court of evidence discovered. Such

“ostrichism” is shocking and sanctionable.

IV.    BACKPAGE’S COUNSEL SHOULD BE
       SANCTIONED UNDER 28 U.S.C. § 1927

               Sanctions under § 1927 should be awarded when counsel acts in an objectively

unreasonable and vexatious manner. Grochocinski v. Mayer Brown Rowe & Maw LLP, 452 B.R.

676, 685 (N.D. Ill. 2011), aff'd, 719 F.3d 785 (7th Cir. 2013). “Objective bad faith does not

require a finding of malice or ill will; reckless indifference to the law will qualify. If a lawyer

pursues a path that a reasonably careful attorney would have known, after appropriate inquiry, to

                                                  19

                                                                                         EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 114 of 165 Page ID
                                  #:1407


be unsound, the conduct is objectively unreasonable and vexatious.” Id. When determining

whether an attorney's actions were objectively reasonable, the court “may infer intent from a

total lack of factual or legal basis for a suit.” Id. See also Kotsilieris v. Chalmers, 966 F.2d

1181, 1184–85 (7th Cir.1992) (counsel sanctioned under § 1927 when “counsel acted recklessly,

counsel raised baseless claims despite notice of the frivolous nature of these claims, or counsel

otherwise showed indifference to statutes, rules, or court orders”).

                Now that the criminal indictment and guilty pleas from Backpage and Carl Ferrer

have come to light, it is clear that almost every paper filed and proceeding conducted was tainted

by false representations, omissions and outright lies. It is obvious that counsel knew or should

have known that Backpage was engaged in a criminal conspiracy, and yet its attorneys continued

to make false assertions and fight all attempts by the Sheriff to uncover the truth. By repeatedly

filing false declarations and motions intended to thwart attempts to reveal the illegitimacy of

their client’s business, Backpage’s counsel have shown utter disrespect for the judicial process

and the rule of law. Similar actions have resulted in the imposition of harsh sanctions against the

attorneys. See Kapco Mfg. Co., Inc. v. C & O Enterprises, Inc., 886 F.2d 1485, 1490 (7th Cir.

1989) (imposing sanctions against attorney for the cost incurred by the defendants in defending

the litigation where the actions of the plaintiff’s attorney “evidenced a disregard for an orderly

and truthful resolution of the dispute”). Here, the Court needs to simply look at the indictment

and plea filed in the criminal case and the misrepresentations and deceit on the Court that

Backpage’s attorneys have engaged in throughout the proceedings becomes clear.

               Considering Backpage’s admission in the plea agreement that it fraudulently

implemented methods of continuing to receive payment after credit card companies ceased doing

business with them, it appears the damages initially claimed in this case were non-existent. “An



                                                 20

                                                                                       EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 115 of 165 Page ID
                                  #:1408


award of sanctions is proper if the attorney ‘has acted in an objectively unreasonable manner by

engaging in a serious and studied disregard for the orderly process of justice or where a claim is

without a plausible legal or factual basis and lacking in justification.” Lightspeed Media Corp. v.

Smith, 761 F.3d 699, 708 (7th Cir.2014) (quoting Walter v. Fiorenzo, 840 F.2d 427, 433 (7th Cir.

1988)). Similarly, Backpage’s claim that it did not sanitize or moderate ads to remove the

appearance of adult and child prostitution is equally sanctionable as there has been ample

evidence in other courts to prove otherwise, and Backpage’s attorneys were part of these

proceedings too.

               Even if counsel for Backpage try to claim ignorance as to the false nature of the

claims when they were initially filed, the Seventh Circuit has interpreted 28 U.S.C. § 1927 as the

appropriate source of authority “to impose a continuing duty upon attorneys to dismiss claims

that are no longer viable.” Intellect Wireless, Inc. v. Sharp Corp., 87 F. Supp. 3d 817, 848–49

(N.D. Ill. 2015). Its attorneys also cannot claim that they could not act because of their duty to

Backpage to keep confidential Backpage’s illegal conduct. Cleveland Hair Clinic, Inc. v. Puig,

200 F.3d 1063 (7th Cir. 2000) (concluding that the district court did not abuse its discretion in

sanctioning an attorney for providing false information and failing to disclose relevant

information when awarding attorneys’ fees and costs incurred as a result of bad conduct, in

which the Court cited to a comment to Rule of Professional Conduct 3.3 which states the “duty

to protect client confidentiality does not come before the duty to be honest with the court”).

               There is too much evidence of illegality for counsel not to have been cognizant of

the false pleadings and deceit. The Sheriff requests, if not already sufficient by this written

motion and attached evidence, limited discovery to prove that Backpage’s counsel knew the




                                                 21

                                                                                       EXHIBIT C
Case
  Cas2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 116 of 165 Page ID
                                  #:1409


pleadings, discovery responses, filings and statements in open Court were false when made,

followed by an evidentiary hearing, supplemental briefing and an award to promote justice.

                  WHEREFORE, for the foregoing reasons, the Sheriff requests that this Court

enter an order:

           1. permitting limited discovery;

           2. holding an evidentiary hearing on sanctions;

           3. permitting supplemental briefing on the appropriateness and amount of
              sanctions; and

           4. for any other relief the Court deems appropriate.


                                                      Respectfully submitted,

                                                      THOMAS J. DART,
                                                      SHERIFF OF COOK COUNTY, ILLINOIS

                                                      By: Paul J. Kozacky
                                                              One of his attorneys

Paul J. Kozacky
Alastar S. McGrath
Jerome R. Weitzel
KOZACKY WEITZEL MCGRATH, P.C.
55 West Monroe Street, 24th Floor
Chicago, Illinois 60603
(312) 696-0900




                                                 22

                                                                                     EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 117 of 165 Page ID
                                  #:1410




                      Exhibit D




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 118 of 165 Page ID
                                  #:1411




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 119 of 165 Page ID
                                  #:1412




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 120 of 165 Page ID
                                  #:1413




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 121 of 165 Page ID
                                  #:1414




                      Exhibit E




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 122 of 165 Page ID
                                  #:1415




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 123 of 165 Page ID
                                  #:1416




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 124 of 165 Page ID
                                  #:1417




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 125 of 165 Page ID
                                  #:1418




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 126 of 165 Page ID
                                  #:1419




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 127 of 165 Page ID
                                  #:1420




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 128 of 165 Page ID
                                  #:1421




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 129 of 165 Page ID
                                  #:1422




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 130 of 165 Page ID
                                  #:1423




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 131 of 165 Page ID
                                  #:1424




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 132 of 165 Page ID
                                  #:1425




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 133 of 165 Page ID
                                  #:1426




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 134 of 165 Page ID
                                  #:1427




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 135 of 165 Page ID
                                  #:1428




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 136 of 165 Page ID
                                  #:1429




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 137 of 165 Page ID
                                  #:1430




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 138 of 165 Page ID
                                  #:1431




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 139 of 165 Page ID
                                  #:1432




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 140 of 165 Page ID
                                  #:1433




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 141 of 165 Page ID
                                  #:1434




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 142 of 165 Page ID
                                  #:1435




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 143 of 165 Page ID
                                  #:1436




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 144 of 165 Page ID
                                  #:1437




                      Exhibit F




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 145 of 165 Page ID
                                  #:1438

 Elms Web Services, Inc.

Invoice                                                                            David Elms




Bill To:                                                           Invoice No: 1313
Backpage.com, LLC
1201 E Jefferson                                                   Date: Jan 1, 2008
Phoenix, AZ 85034

Referrals that convert!
My team and I specialize in placing banner ads and one way in bound links with high conversions and SEO.


                                                                 Estimated
  Description                                                  new referrals    Cost per visit      Amount
                                                                  per mo

 Feb Banner ad placement                                        450,000            .00888           $4,000




                                                                                        Subtotal    $4,000

                                                                                       Sales Tax    na

                                                                                           Total    $4,000


Remit Payment to:
Elms Web Services, Inc.

5228 W 124th St
Hawthorne, CA 90250
T 310.491.1451 F 310.491.1452
Email: david@elmsweb.com




                                                                                                   EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 146 of 165 Page ID
                                  #:1439




                      Exhibit G




                                                                 EXHIBIT C
    Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 147 of 165 Page ID
                                      #:1440




    "TheEroticReview.com" Founder
    David Elms Arrested in Phoenix,
    Suspected of Trying to Hire Killer
                              Ray Stern | February 17, 2009 | 9:49am

•    Facebook




•    Twitter




•
•    email




•    Print Article




                                               AA

    The founder of theeroticreview.com, a Web site the New York Times calls the
    Amazon.com of prostitution, has been arrested in Phoenix on suspicion of trying to
    kill one person and seriously injure another, selling drugs and misconduct with
    weapons.

    David Elms, 38, was booked into the Maricopa County jail early this morning after
    he arrived in Phoenix from California, following information about him that police
    gleaned from the "Desert Divas" escort service investigation. Here's the straight
    poop from Sergeant Andy Hill's news release:

    Suspect: Elms, David; A/M; DOB 4/09/71; booked into Maricopa County Jail for
    one count of conspiracy to commit murder; one count of conspiracy to commit
    aggravated assault; one count of conspiracy to possess narcotic drugs for sale; one
    count of conspiracy to commit misconduct involving weapons; one count of
    possession of drug paraphernalia

    Continue Reading
    Victim 1: 32 year old female

    Victim 2: 62 year old male



                                                                               EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 148 of 165 Page ID
                                  #:1441



Phoenix Police Department investigators recently received information that Mr.
Elms wanted to hire someone to kill the listed female victim. Investigators met with
Mr. Elms after he arrived in Phoenix from California just after midnight on
February 15, 2009.

Mr. Elms was arrested about 30 minutes later after probable cause was developed
to arrest him for the listed charges. Investigators state that Mr. Elms contracted to
have the woman killed and the listed adult male victim seriously injured. Mr. Elms
was arrested without incident by officers from the Phoenix Police Department's
Special Assignments Unit.

Some of you have asked if the information received is related to the recent "Desert
Divas" case. Investigators said it is related because information in this conspiracy
to commit murder case came from a suspect in the "Desert Divas" case.
Investigators are looking into whether there is any other connection.

This investigation is continuing.

The above-referenced New York Times story says Elm's popular Web site rates
high-end escort services and makes it easier for customers to hook up with
prostitutes in the same area. Elm has supposedly made a comfortable living from
the site -- and there are plenty of perqs.

From the article:

"He is the most influential man in the prostitution business in America," said Jason
Itzler, the former head of NY Confidential, an escort ring. Mr. Itzler was released
from prison last year after serving 30 months for the attempted promotion of
prostitution.

...




                                                                             EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 149 of 165 Page ID
                                  #:1442



Mr. Elms usually does not say much publicly about his Web site, asserting that
reporters twist his words. But in an interview with MSNBC.com in 2006, Mr. Elms
said that he started The Erotic Review in 1999 because he wanted to empower the
customers of prostitutes.

"I was getting ripped off," he said. "There was no way to hold people accountable
for their actions."

If you like this story, consider signing up for our email newsletters.
SHOW ME HOW
X



Newsletters


           •            Film
           •            Promotions
           •            Events
           •            Daily           Weekly

All-access pass to the top stories, events and offers around town.




           •     No Thanks
           •     Sign Up


And here's a sample from his site:

Clicking on one of the "providers" gets you contact and personal info. As in, really
personal:

Elms is in the middle of a federal copyright infringement lawsuit and was fighting
drug and weapons charges back in June (we're not sure how that turned out). The



                                                                           EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 150 of 165 Page ID
                                  #:1443



latest charges are his most serious yet -- and he'll be stuck with the "plead to the
lead" policy of Maricopa County Attorney Andrew Thomas.

Will Elms' next Internet venture have something to do with prison sex?

Ray Stern has worked as a newspaper reporter in Arizona for more than two decades. He's won
many awards for his reporting, including the Arizona Press Club's Don Bolles Award for
Investigative Journalism.




                                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 151 of 165 Page ID
                                  #:1444




                      Exhibit H




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 152 of 165 Page ID
                                  #:1445


To:        Scott Spear[scott.spear@villagevoicemedia.com]; Carl Ferrer[carl.ferrer@backpage.com]
From:      Jim Larkin
Sent:      Mon 5/11/2009 7:27:57 PM
Subject:   johns accused of favorably rating escorts on Erotic Review in exchange for discounts

Authorities: 43 more indicted in Desert Divas prostitution bust

Arizona Republic, May 9, 2009



Authorities on Friday announced that 43 more people have been indicted
on charges of having roles in a prostitution syndicate that earned an
estimated $18 million over six years.

Those arrested as part of the latest phase of the Desert Divas
prostitution scandal included four "VIP customers" accused of
favorably rating escorts online in exchange for reduced rates for sex.

Others answered phones or photographed the women for advertisements,
according to investigators.

Most of those included in the April 23 indictment are accused of being
prostitutes, including Jillian Lybarger, a Maricopa County sheriff's
detention officer.

Friday's announcement came less than one month after Desert Divas
founder Paul Nichta and others pleaded guilty to a variety of felony
charges.

Maricopa County Attorney Andrew Thomas and Phoenix detectives said the
latest waves of arrests stretched from Phoenix to Colorado, Florida
and Washington.

More than 20 people have yet to be arrested as part of the latest
indictment, officials said.

Phoenix police Lt. John Collins said the VIP customers indicted this
spring rated Desert Divas escorts on the California-based Erotic
Review prostitution Web site - an action that authorities said they
would prosecute as a felony for supporting a criminal enterprise.


Reach the reporter at michael.ferraresi@arizonarepublic.com.



Content-Type: text/plain; charset=US-ASCII
Content-Transfer-Encoding: 7bit
Content-Disposition: inline

Authorities: 43 more indicted in Desert Divas prostitution bust

Arizona Republic, May 9, 2009




                                                                                       EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 153 of 165 Page ID
                                  #:1446



Authorities on Friday announced that 43 more people have been indicted
on charges of having roles in a prostitution syndicate that earned an
estimated $18 million over six years.

Those arrested as part of the latest phase of the Desert Divas
prostitution scandal included four "VIP customers" accused of
favorably rating escorts online in exchange for reduced rates for sex.

Others answered phones or photographed the women for advertisements,
according to investigators.

Most of those included in the April 23 indictment are accused of being
prostitutes, including Jillian Lybarger, a Maricopa County sheriff's
detention officer.

Friday's announcement came less than one month after Desert Divas
founder Paul Nichta and others pleaded guilty to a variety of felony
charges.

Maricopa County Attorney Andrew Thomas and Phoenix detectives said the
latest waves of arrests stretched from Phoenix to Colorado, Florida
and Washington.

More than 20 people have yet to be arrested as part of the latest
indictment, officials said.

Phoenix police Lt. John Collins said the VIP customers indicted this
spring rated Desert Divas escorts on the California-based Erotic
Review prostitution Web site - an action that authorities said they
would prosecute as a felony for supporting a criminal enterprise.


Reach the reporter at michael.ferraresi@arizonarepublic.com.




                                                                         EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 154 of 165 Page ID
                                  #:1447




                      Exhibit I




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 155 of 165 Page ID
                                  #:1448




                                 App.000260                      EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 156 of 165 Page ID
                                  #:1449




                      Exhibit J




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 157 of 165 Page ID
                                  #:1450




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 158 of 165 Page ID
                                  #:1451




                      Exhibit K




                                                                 EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 159 of 165 Page ID
                                  #:1452


From: Wick, Amanda (CRM) <Amanda.Wick@CRM.USDOJ.GOV>
Sent: Wednesday, November 7, 2018 6:17 PM
To: mlp@pd-law.com
Cc: Reid, Patrick (CRM) <Patrick.Reid@CRM.USDOJ.GOV>
Subject: RE: Andrew Padilla: seizure warrants issued for IOLTA funds to defend Mr. Padilla / request for
seizure affidavit

Mike,

Kevin forwarded me your email so that I could address your concerns. First, it might help for me
to clarify a few things as some of the information in your email isn’t quite accurate. We actually
obtained two seizure warrants for funds contained within two different IOLTA accounts, both
held in the name of Piccarreta Davis Keenan Fidel PC. One (attached hereto as “36A 37 38 40
JPMC”) is for $10,000 from a JP Morgan Chase bank account ending in -9285. The second
(attached hereto as “36B Grand Point”) is for $740,000 from a Grand Point bank account
ending in -3985.

I’m not sure who the “they” is that you reference in your email below, but my supervisor at DOJ
has told any counsel that inquired that this case is being prosecuted out of the District of
Arizona and MLARS is assisting on asset recovery issues only. As a result, we would have to
consult with the prosecutors in Arizona to confirm what the status of the criminal case was,
whether discovery had been provided, whether the warrant was under seal and, if not, whether
we could provide it upon request. Given that the warrant affidavit would likely be produced at
some point during discovery, we didn’t think the prosecutors in Arizona would object, but we
needed to check with them before sending out the warrant affidavit. I anticipate having an
answer on that tomorrow.

Finally, the warrant needs to be executed within 14 days, the deadline for which is Wednesday,
November 14th. We give law firms the opportunity to wire funds to the United States, in lieu of
serving the warrants on the banks, because we are trying to minimize any disruption the warrant
could have on your IOLTA accounts. I’m sure Patrick told you that, often when we serve a
seizure warrant on a bank to seize funds from an IOLTA account, the bank freezes the accounts
entirely and sometimes more accounts than the ones listed in the warrant. Because of the
adverse effects that can cause, we work very hard to coordinate with law firms to effectuate the
turnover of the funds with as little impact on the firms as possible. However, some firms do
decline to wire funds in lieu, and in that situation, we serve the warrants on the bank, as
authorized by the court, prior to the 14th day.

To the extent a law firm has earned fees that have not been moved from the IOLTA to an
operating account, we request that substantiating bills (redacted for attorney-client privilege) be
submitted to us for due diligence review, and once reviewed, we subtract that amount from the
seizure amount, as we are not seeking to seize earned fees.

Should you wish to make a Monsanto claim, we offer every defendant the opportunity to show
that they are financially unable to pay for their defense without the funds we are seizing.
Because of the timeliness of the warrant, we will be seizing the funds before the 14th, but if you
can make a showing that your client has no other funds with which to pay for his defense, we are
happy to review those materials and consider releasing some amount back to pay legal fees.

I hope that answers your questions, but if not, please do not hesitate to call me at my direct line
below. Thank you for your time and assistance with this matter.



                                                                                          EXHIBIT C
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 160 of 165 Page ID
                                  #:1453



Sincerely,

Amanda Schlager Wick
Trial Attorney, Asset Forfeiture & Money Laundering Unit
Money Laundering & Asset Recovery Section (MLARS)
1400 New York Ave. NW, 10th Floor
U.S. Dept. of Justice, Washington, D.C. 20004
(202) 514-2842
(202) 597-0435 (cell)
(202) 514-5522 (fax)


CONFIDENTIALITY NOTICE: This communication with its contents and attachments, if any, may contain
confidential, law enforcement sensitive, privileged attorney/client communications or work products,
and is not subject to disclosure. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use, or disclosure is prohibited. If you believe that you have received this
communication in error, please notify the sender immediately and permanently delete the email, any
attachments, and all copies from your computer.




                                                                                        EXHIBIT C
    Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 161 of 165 Page ID
                                      #:1454


                                  DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Steven P. Logan           Date: January 25, 2019
USA v. Lacey, et al                            Case Number: CR-18-00422-PHX-SPL



Assistant U.S. Attorneys: Kevin Rapp, Andrew Stone, Reginald Jones, John Kucera and Margaret
Perlmeter
Defendant-1: Michael Lacey

Attorneys for Defendant: Paul Cambria and Robert Corn-Revere, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-2: James Larkin

Attorneys for Defendant: Thomas Bienert, Jr. and Robert Corn-Revere, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-3: Scott Spear

Attorney for Defendant: Bruce Feder, retained
Defendant: ☒ Present ☐ Not Present ☒ Released            ☐ Custody ☐ Summons ☐ Writ


Defendant-4: John Brunst

Attorneys for Defendant: Michael Kimerer and Gopi Panchapakesan, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-6: Andrew Padilla

Attorney for Defendant: Michael Piccarreta, retained
Defendant: ☐ Present ☒ Not Present ☒ Released            ☐ Custody ☐ Summons ☐ Writ




                                                                            EXHIBIT D
     Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 162 of 165 Page ID
                                       #:1455
USA v. Lacey et al                                                               Date: January 25, 2019
Case Number: CR-18-00422-PHX-SPL                                                              Page 2 of 2


Defendant-7: Joye Vaught

Attorney for Defendant: Stephen Weiss, retained
Defendant: ☐ Present ☒ Not Present ☒ Released                   ☐ Custody ☐ Summons ☐ Writ




STATUS HEARING:

Argument is presented regarding the Defendants’ Joint Status Report, (Doc. 443), the United States’
Memorandum (Doc. 444) and the United States’ Response to Defendants’ Joint Status Report (Doc.
446).

Recess taken.

Further argument is presented. The Court treats the Defendants’ Joint Status Report (Doc. 443) as a
motion/request to stay the defendants’ obligations. For the reasons stated on the record, the defendants’
motion is denied. Counsel for the government and for the defense are directed to continue to meet the
deadlines set forth in the Court’s Scheduling Order (Doc. 131).




                                                                                    Start: 9:35 AM
Court Reporter Elva Cruz-Lauer                                                      Stop: 11:29 AM
Deputy Clerk Lisa Richter

                                                                 Total court time: 1 hour, 34 minutes




                                               Page 2 of 2                            EXHIBIT D
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 163 of 165 Page ID
                                  #:1456


                      UNITED STATES COURT OF APPEALS                          FILED
                               FOR THE NINTH CIRCUIT                           JAN 23 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
In re: ANY AND ALL FUNDS HELD IN                   No.    18-56455
REPUBLIC BANK OF ARIZONA
ACCOUNTS XXXX1889, XXXX2592,                       D.C. No.
XXXX1938, XXXX2912, AND                            2:18-cv-06742-RGK-PJW
XXXX2500,                                          Central District of California,
______________________________                     Los Angeles

UNITED STATES OF AMERICA,                          ORDER

                 Plaintiff-Appellee,

  v.

JAMES LARKIN, Real Party in Interest
Defendant; et al.,

                 Movants-Appellants.

Before: THOMAS, Circuit Judge, GOULD and PAEZ, Circuit Judges.

       The motion for leave to file a reply (Docket Entry No. 11) is granted. The

reply at Docket Entry No. 11 has been filed.

       The court has received and reviewed the parties’ responses to this court’s

October 31, 2018 order to show cause. The order to show cause is discharged.

       In addition to all other issues the parties wish to raise in their briefs, the

parties shall address the basis of this court’s jurisdiction. The parties may not

incorporate by reference their arguments regarding jurisdiction set forth in their

prior filings to this court.


                                                                              EXHIBIT E
Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 164 of 165 Page ID
                                  #:1457


       Accordingly, the Clerk shall strike the opening brief submitted on December

28, 2018 (Docket Entry No. 20), in which appellants seek to incorporate by

reference appellants’ arguments regarding the basis for this court’s jurisdiction set

forth in Docket Entry No. 9. Appellants need not re-submit the excerpts of record

submitted on December 28, 2018.

       Appellants’ request to expedite, set forth in Docket Entry No. 26, is granted

in part.

       Appellants’ opening brief is due February 6, 2019; the answering brief is due

March 8, 2019; and the optional reply brief is due within 21 days after service of

the answering brief. The Clerk shall calendar this case for the first available

calendar upon completion of briefing.

       Appellants’ motion for judicial notice (Docket Entry No. 23) and motions to

seal (Docket Entry Nos. 22 and 24) will be addressed in a separate order.




                                          2                                       18-56455
                                                                          EXHIBIT E
     Case 2:18-mj-02875-DUTY Document 36-1 Filed 01/31/19 Page 165 of 165 Page ID
                                       #:1458



1                         PROOF OF SERVICE BY E-MAILING
2          I am over the age of 18 and not a party to the within

3    action.   I am employed by the Office of the United States

4    Attorney, Central District of California.         My business address

5    is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

6          On January 31, 2019, I served a copy of: NOTICE OF MATERIAL

7    DEVELOPMENT upon each person or entity named below by attaching

8    a copy to an e-mail provided by the receiving person or entity

9    per request of the receiving person or entity.

10
     TO: tbienert@bmkattorneys.com; pcambria@lglaw.com;
11   emccampbell@lglaw.com; glincenberg@birdmarella.com;
     aneuman@birdmarella.com; jimgrant@dwt.com; mlp@pd-law.com;
12
     sweiss@karpweiss.com; gpanchapakesan@birdmarella.com;
13   fl@federlawpa.com; wbernstein@bmkattorneys.com;
     tbienert@bmkattorneys.com; tthomas@bmkattorneys.com;
14   quigley@djqplc.com; and EPeters@keker.com
15
16         I declare under penalty of perjury under the laws of the
17   United States of America that the foregoing is true and correct.
18         I declare that I am employed in the office of a member of
19   the bar of this court at whose direction the service was made.
20         Executed on: January 31, 2019 at Los Angeles, California.
21
22                                                 /s/ K. Sor
                                                   KRYSTIE SOR
23
24
25
26
27
28
